Exhibit 10.1

EXECUTION COPY

SHARED SERVICES AGREEMENT

THIS SHARED SERVICES AGREEMENT (this “Agreement”), dated as of March 1, 2009 and
effective as of October 10, 2008 (the “Effective Date”), between Misys plc, a
public limited company incorporated under the laws of England (“Misys”), and
Allscripts-Misys Healthcare Solutions, Inc., a Delaware corporation formerly
named Allscripts Healthcare Solutions, Inc. (“Allscripts”).

W I T N E S S E T H :

WHEREAS, Section 6.6 of the Agreement and Plan of Merger, dated as of March 17,
2008 (the “Merger Agreement”), by and among Misys, Misys Healthcare Systems,
LLC, a North Carolina limited liability company (“Misys Healthcare”), Allscripts
and Patriot Merger Company, LLC, a North Carolina limited liability company
requires the Parties hereto to use commercially reasonable efforts to negotiate
and enter into a mutually acceptable transition services agreement covering
research, development and support services, management services and related
costs, human resources services, procurement services, tax services, finance
services and other services to be mutually agreed;

WHEREAS, the Parties have fulfilled their obligation under Section 6.6 of the
Merger Agreement by negotiating and entering into this Agreement; and

WHEREAS, the Parties each desire to provide, or cause to be provided, to the
Recipients indicated on the Schedules hereto, and such Recipients desire to
accept and receive, the Services and other services and rights set forth herein.

NOW THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Misys and Allscripts
agree as follows:

 

1. Definitions and Interpretation

1.1 Definitions. In this Agreement, the following terms have the meanings
specified or referred to in this Section 1.1:

“AAA” has the meaning specified in Section 10.2.

“Action” means any suit, action, cause of action, proceeding, claim, complaint,
grievance, arbitration proceeding, demand, citation, summons, subpoena, cease
and desist letter, injunction, notice of violation or irregularity, review or
investigation (whether civil, criminal, regulatory or otherwise and whether at
law or in equity) before or by any Governmental Entity or before any arbitrator.

“Additional Service” has the meaning specified in Section 2.1(b).



--------------------------------------------------------------------------------

“Affiliate” means, with respect to any Person, another Person that, at the time
of determination, directly or indirectly, through one or more intermediaries,
controls, is controlled by, or is under common control with, such first Person,
whether by Contract, possession (directly or indirectly) of power to direct or
cause the direction of the management or policies of a Person or the ownership
(directly or indirectly) of securities or other interests in such Person;
provided that, for the purposes of this Agreement, (i) neither Allscripts nor
any of its Subsidiaries shall be treated as Affiliates of Misys or any of its
other Subsidiaries (other than Allscripts and its Subsidiaries) and (ii) neither
Misys nor any of its Subsidiaries (other than Allscripts and its Subsidiaries)
shall be treated as Affiliates of Allscripts or any of its Subsidiaries.

“Agreement” has the meaning specified in the first paragraph.

“Allscripts” has the meaning specified in the first paragraph.

“Closing Date” has the meaning specified in the Merger Agreement.

“Confidential Information” has the meaning specified in Section 4.1.

“Contract” means a contract, agreement, arrangement or lease, whether written or
oral.

“CPI-U” means the unseasonably adjusted U.S. City Average All Items Consumer
Price Index for All Urban Consumers, published by the Bureau of Labor Statistics
or if such index is no longer published, a comparable index published at least
annually by a reasonably similar source agreed to by the Parties.

“Dispute Date” has the meaning specified in Section 10.1.

“Effective Date” has the meaning specified in the first paragraph.

“Executives” means Misys’ James Gelly and Allscripts’ Bill Davis.

“Exhibit” means any exhibit attached hereto.

“Expenses” means any and all expenses incurred in connection with investigating,
defending or asserting any Action incident to any matter indemnified against
hereunder (including court filing fees, court costs, arbitration fees or costs,
witness fees, and reasonable fees and disbursements of legal counsel,
investigators, expert witnesses, consultants, accountants and other
professionals).

“Facilities Management Services” has the meaning specified in Schedule G.

“Fees” means, with respect to any given Service, (a) charges for the provision
of such Service and (b) other than for Management Services, reasonable
out-of-pocket expenses (which, for the avoidance of doubt, shall not include
allocations for overhead or similar general operating expenses) incurred by a
Provider on behalf of a Recipient in the provision of such Service (regardless
of whether such reasonable out-of-pocket expenses are listed on any Schedule);
provided, that any such out-of-pocket expenses that are not set forth on the
relevant Schedule (i) for Facilities Management Services, Procurement Services
or Manila Support Services individually in excess of $2,000 or in the aggregate
in excess of $10,000 per fiscal

 

2



--------------------------------------------------------------------------------

quarter shall require the prior consent of the Recipient to be a “Fee” hereunder
and (ii) for other Schedules individually in excess of $5,000 or in the
aggregate in excess of $20,000 per fiscal quarter shall require the prior
consent of the Recipient to be a “Fee” hereunder, and provided, further, that
the aggregate of all out-of-pocket expenses not set forth on a Schedule for all
Services shall not exceed $500,000 per Service Period, in each case, unless the
Parties otherwise agree to exceed such amounts. For purposes of clarification,
Misys shall be responsible for its out-of-pocket expenses incurred in connection
with delivery of the Management Services.

“Financial Services” has the meaning specified in Schedule B.

“Force Majeure” has the meaning specified in Section 11.12.

“Governmental Entity” means any domestic or foreign (whether national, federal,
state, provincial, local or otherwise) government or any court, administrative
agency or commission or other governmental or regulatory authority or agency,
domestic, foreign or supranational.

“HIPAA” has the meaning specified in Section 4.4.

“HR Services” has the meaning specified in Schedule A.

“Indemnified Party” and “Indemnified Parties” have the meanings specified in
Section 7.1.

“Indemnifying Party” has the meaning specified in Section 7.1.

“Information Systems Services” has the meaning specified in Schedule J.

“Initial Service Period” has the meaning specified in Section 5.1.

“Intellectual Property” means all trademarks, service marks, trade names, trade
dress, including all goodwill associated with the foregoing, domain names,
copyrights, Software and Internet websites, and registrations and applications
to register or renew the registration of any of the foregoing, patents and
patent applications and Trade Secrets.

“Law” (and with the correlative meaning “Laws”) means rule, regulation, statute,
order, ordinance, guideline, code (including the UK Takeover Code) or other
legally enforceable requirement, including, but not limited to common law, state
and federal laws or securities laws and laws, rules and regulations of foreign
jurisdictions.

“Liability” means any and all claims, debts, liabilities and obligations,
absolute or contingent, matured or unmatured, liquidated or unliquidated,
accrued or unaccrued, known or unknown, whenever arising (unless otherwise
specified in this Agreement), including all reasonable out-of-pocket costs and
reasonable attorneys’ fees and expenses relating thereto, and including those
debts, liabilities and obligations arising under any Law, and those arising
under any Contract, commitment or undertaking.

 

3



--------------------------------------------------------------------------------

“Loss” means any and all losses, costs, obligations, liabilities, settlement
payments, awards, judgments, fines, penalties, damages, fees, expenses,
deficiencies, or other charges, absolute or contingent, matured or unmatured,
liquidated or unliquidated, accrued or unaccrued, known or unknown (including
the costs and expenses of any and all Actions, demands, assessments, judgments,
settlements and compromises relating thereto and attorneys’ fees and any and all
expenses whatsoever reasonably incurred in investigating, preparing or defending
against any such Actions or threatened Actions).

“Management Services” has the meaning specified in Schedule C.

“Manila Support Services” has the meaning specified in Schedule I.

“Merger Agreement” has the meaning specified in the first WHEREAS clause.

“Misys” has the meaning specified in the first paragraph and includes its
permitted successors and permitted assigns.

“Misys Healthcare” has the meaning specified in the first WHEREAS clause.

“Open Source Software License Agreement” has the meaning specified in the
Proprietary Software License Agreement.

“Overdue Rate” means the prime rate of interest as published in the Wall Street
Journal on the date a payment hereunder was due plus one percent (1%).

“Party” means Misys or Allscripts.

“Parties” means Misys and Allscripts together.

“Person” means an individual, corporation, partnership, joint venture,
association, trust, limited liability company, Governmental Entity,
unincorporated organization or other entity.

“Procurement Services” has the meaning specified in Schedule D.

“Proprietary Software License Agreement” means the Proprietary Software License
Agreement, dated as of the Effective Date, between Misys Open Source Solutions
LLC, a Delaware limited liability company, and Misys Healthcare.

“Provider” means an entity providing a Service hereunder, as indicated on the
Schedules hereto. Misys, Allscripts or any of their respective Affiliates may
serve as a Provider hereunder.

“Provider Invoice” has the meaning specified in Section 3.2.

“Provider Party” has the meaning specified in Section 2.1(b).

“Provider Service Manager” has the meaning specified in Section 2.3(a).

 

4



--------------------------------------------------------------------------------

“Provider Software” means all computer systems, software programs and databases
and external data services used by a Provider (i) prior to the Effective Date in
providing services to a Recipient or (ii) in the performance of Services
hereunder and that the Provider has the right to use.

“R&D Services” has the meaning specified in Schedule F.

“Recipient” means an entity receiving a Service hereunder, as indicated on the
Schedules hereto. Misys, Allscripts or any of their respective Affiliates may be
a Recipient hereunder.

“Recipient Data” means all correspondence, communications, memos, e-mails,
electronic or paper records, electronic or paper documents or other information,
including but not limited to client databases, pricing, collections, and any
other financial information, prepared or generated by any Provider with respect
to any Recipient or its businesses during the term of this Agreement contained
in such Provider’s data files or systems, any additions or modifications made
thereto by Provider in the course of performing Services under this Agreement,
and any output data resulting from the delivery of Services by Provider.

“Recipient Party” has the meaning specified in Section 2.1(b).

“Recipient Service Manager” has the meaning specified in Section 2.3(a).

“Records” has the meaning specified in Section 3.3(a).

“Relationship Agreement” means the Relationship Agreement, dated as of March 17,
2008, between Allscripts and Misys.

“SaaS Services” has the meaning specified in Schedule H.

“Schedule” means any schedule attached hereto.

“Service Manager” has the meaning specified in Section 2.3(a).

“Service Period” has the meaning specified in Section 5.1.

“Services” has the meaning specified in Section 2.1(a).

“Software” means all computer software, including application software,
operating system software and firmware including all source code and object code
versions thereof, in any and all forms and media, and all related documentation.

“Subsidiary” means, with respect to any Person, another Person of which more
than 50% of any class of capital stock, voting securities, other voting
ownership or voting partnership interests (or, if there are no such voting
interests, more than 50% of the equity interests) are owned or controlled,
directly or indirectly, by such first Person.

“Tax Services” has the meaning specified in Schedule E.

 

5



--------------------------------------------------------------------------------

“Trade Secrets” shall mean all inventions, processes, designs, formulae, trade
secrets, know-how, ideas, research and development, data, databases and
confidential information.

“Transition and Migration Plan” has the meaning specified in Section 5.4(c).

1.2 Interpretation.

(a) In this Agreement, unless the context clearly indicates otherwise:

(i) words used in the singular tense include the meanings of those words in the
plural tense, and words used in the plural tense include the meanings of those
words in the singular tense;

(ii) reference to any Person includes such Person’s successors and assigns but,
if applicable, only if such successors and assigns are permitted by this
Agreement;

(iii) reference to any gender includes the other gender;

(iv) the words “include”, “includes” and “including” shall each be deemed to be
followed by the term “without limitation”;

(v) reference to any section, paragraph, exhibit or schedule means such section
or paragraph of, or such exhibit or schedule to, this Agreement, as the case may
be, and references in any section or definition to any clause means such clause
of such section or definition;

(vi) the words “herein,” “hereunder,” “hereof,” “hereto” and words of similar
import shall be deemed references to this Agreement as a whole and not to any
particular Section or other provision hereof;

(vii) reference to any agreement, instrument or other document means such
agreement, instrument or other document as amended, supplemented and modified
from time to time to the extent permitted by the provisions thereof and by this
Agreement;

(viii) reference to any Law (including statutes and ordinances) means such Law
(including all rules and regulations promulgated thereunder) as amended,
modified, codified or reenacted, in whole or in part, and in effect at the time
of determining compliance or applicability;

(ix) relative to the determination of any period of time, “from” means “from and
including,” “to” means “to but excluding” and “through” means “through and
including”;

(x) in the event of any conflict between the provisions of the body of this
Agreement and the Exhibits or Schedules hereto, the provisions of the body of
this Agreement shall control, unless an Exhibit or Schedule expressly provides
otherwise;

 

6



--------------------------------------------------------------------------------

(xi) the titles and sections contained in this Agreement have been inserted for
convenience of reference only and shall not be deemed to be a part of or to
affect the meaning or interpretation of this Agreement; and

(xii) any portion of this Agreement obligating a Party to take any action or
refrain from taking any action, as the case may be, shall mean that such Party
shall also be obligated to cause its relevant Affiliates or subcontractors to
take such action or refrain from taking such action, as the case may be.

(b) This Agreement was negotiated by the Parties with the benefit of legal
representation, and any rule of construction or interpretation otherwise
requiring this Agreement to be construed or interpreted against either Party
shall not apply to any construction or interpretation hereof.

 

2. Performance of Services by Provider

2.1 General. (a) Each Provider hereunder shall provide to the relevant
Recipient(s) hereunder, in accordance with the terms hereof and the Schedules,
the following services solely for use in the business of such Recipient and its
Affiliates:

(i) HR Services (as defined in Schedule A);

(ii) Financial Services (as defined in Schedule B);

(iii) Management Services (as defined in Schedule C);

(iv) Procurement Services (as defined in Schedule D);

(v) Tax Services (as defined in Schedule E);

(vi) R&D Services (as defined in Schedule F);

(vii) Facilities Management Services (as defined in Schedule G);

(viii) SaaS Services (as defined in Schedule H);

(ix) Manila Support Services (as defined in Schedule I); and

(x) Information Systems Services (as defined in Schedule J)

(collectively, the “Services,” and each individually, including each individual
service forming a part thereof, a “Service”).

 

7



--------------------------------------------------------------------------------

(b) Additional Services. If at any time during the term hereof, a Recipient
becomes aware of any service the provision of which by a Provider is necessary
or advisable, which is not already being provided pursuant hereto (each, an
“Additional Service”), then either Allscripts (if the Recipient is Allscripts or
an Affiliate of Allscripts) or Misys (if the Recipient is Misys or an Affiliate
of Misys) (either Party, the “Recipient Party”) may notify either Misys (if the
Provider is Misys or an Affiliate of Misys) or Allscripts (if the Provider is
Allscripts or an Affiliate of Allscripts) (either Party, the “Provider Party”)
in writing of such Additional Service. Upon receipt of such written notice, the
Provider Party shall promptly, but in no event later than seven (7) days, verify
if such request is an Additional Service, and the Parties shall then, as
promptly as reasonably practicable, negotiate in good faith regarding
(i) whether the Provider Party shall provide such Additional Service and
(ii) upon the Provider Party’s agreement to provide such Additional Service, the
scope, terms, duration and cost and fees therefor. Notwithstanding anything to
the contrary contained herein, if either Party becomes aware of any service,
which is not already being provided pursuant hereto, and such service was
provided by Misys or its Subsidiaries to Misys Healthcare or by Misys Healthcare
or its Subsidiaries to Misys or a Subsidiary of Misys prior to the Effective
Date, then such Party shall notify the other Party in writing of any such
services and the Parties shall, for thirty (30) days thereafter, negotiate in
good faith an amendment or modification hereto regarding the scope, terms,
duration and cost and fees therefor, which shall be no less favorable to the
designated Recipient than the terms on which such service was previously
provided, and if the Parties cannot reach an agreement on such terms prior to
such thirtieth day, such service shall not be added hereto as an Additional
Service. Once agreed, any such Additional Service shall be a “Service” for all
purposes of this Agreement and the Parties shall amend this Agreement
accordingly. Until the execution of any such amendment, neither the Provider
Party nor its Affiliates shall be obligated to provide any such Additional
Service.

2.2 Standard of Care. In the performance of the Services, a Provider shall
perform the Services at a service level equal to or better than the current
service level for that particular Service as provided by a Provider to itself or
its Affiliates, provided, that with respect to a particular Service, the
Provider and Recipient may agree on a specific service level relevant to such
Service, consistent with this general principle, which will be set forth as part
of the relevant Schedule. Except as expressly set forth in Schedule J or as
otherwise may be mutually agreed upon in writing by the Parties, the service
levels provided by Misys to business operations acquired by Allscripts shall be
at least as high as the service levels provided to such business operations
prior to the Closing Date under the Merger Agreement.

2.3 Service Managers.

(a) Each Provider and Recipient shall designate one or more of its employees or
representatives to be manager for each of the categories of Services listed in
Section 2.1(a) herein (each, a “Provider Service Manager”, “Recipient Service
Manager” or “Service Manager”, as applicable). Each Service Manager shall be
listed in the Schedules hereto or shall otherwise be appointed, and the other
Party shall be notified of such appointment, promptly after the date hereof.
Each Provider Service Manager’s responsibilities for his or her identified
Services shall include:

(i) supervising the performance of a Provider’s obligations (including
performance of Services); and

 

8



--------------------------------------------------------------------------------

(ii) communicating or meeting with the corresponding Recipient Service Manager
as reasonably necessary to review progress and to resolve any issues relating to
the Services.

(b) Each Recipient Service Manager’s responsibilities for his or her identified
Services shall include: (i) supervising the Recipient’s performance of its
responsibilities with respect to the Services; and (ii) communicating or meeting
with the corresponding Provider Service Manager as reasonably necessary to
review progress and to resolve any issues relating to the Services.

(c) If a Service Manager of either Party is unable to continue to serve in such
capacity or if either Party elects to change a Service Manager, such Party shall
appoint a successor Service Manager and promptly notify the other Party of such
appointment.

2.4 Service Modifications.

(a) Subject to Section 2.5, the Provider Party may reasonably supplement,
modify, substitute or otherwise alter any of the Services or any component
thereof from time to time in a manner consistent with supplements,
modifications, substitutions or alterations made for similar services provided
or otherwise made available by, as applicable, the Provider Party or one of its
Affiliates to itself or its Affiliates; provided, however, that the level of
service shall not be decreased in any material respect as a result of such
supplements, modifications, substitutions or alterations; provided, further,
however, that prior to any such supplement, modification, substitution or other
alteration, the Provider Party shall provide the Recipient Party with at least
forty-five (45) days notice prior to implementing any such change and the
Provider Party and Recipient Party shall, during such 45-day period, negotiate
mutually agreeable terms and conditions for such supplement, modification,
substitution or other alteration and if no such agreement is reached, the
Recipient Party may, at its option (1) agree to such change on the most recent
terms proposed by the Provider Party or (2) terminate the Service or such
component thereof with respect to which such change is proposed on an agreed
upon date, which shall be no earlier than thirty (30) days after the end of such
45-day period without any further liability or obligation other than the payment
of Fees for such Services or components thereof provided through the date of
such termination, it being understood that during such thirty (30) day period
such supplement, modification, substitution or alteration shall not be
implemented with respect to the Recipient Party. Once the Recipient Party has
elected to terminate the Service or such component thereof, if an agreement on
the date of such termination cannot be reached, such termination will occur on
the one hundred twentieth (120th) day after the end of the 45-day period unless
earlier requested by the Recipient Party.

 

9



--------------------------------------------------------------------------------

(b) The Recipient Party may request that the Provider Party supplement, modify,
substitute or otherwise alter any of the Services or any component thereof. Upon
such request, the Parties shall discuss in good faith the scope and nature of
such request and related issues, including, but not limited to, the Fees
therefor. If the Parties agree upon the scope and nature of such request and
related issues, the Parties shall amend this Agreement accordingly. Until the
execution of any such amendment, neither the Provider Party nor its Affiliates
shall be obligated to provide any such altered Services.

2.5 Third Persons. Following the Effective Date, a Provider may subcontract any
of its obligations in relation to the provision of any Service or component
thereof to a third-Person vendor. Notwithstanding the foregoing, (x) a Provider
may not after the Effective Date begin to subcontract to a third-Person vendor
its obligations in relation to the provision of any Service it is then providing
hereunder or change a subcontractor that it is using on the Effective Date
without the consent of the Recipient if doing so will increase the Fees by more
than 4% for such Service or component thereof during the current Service Period
or materially reduce the level of service, and (y) in any case, a Provider shall
remain responsible for the performance of such Service or component thereof by
such third-Person vendor at the same standard of care set forth herein for the
Services; provided, however, that prior to engaging a subcontractor to provide a
Service then provided by a Provider or changing a subcontractor providing a
Service, the Provider Party shall provide the Recipient Party with at least
forty-five (45) days notice prior to implementing any such change and the
Provider Party and Recipient Party shall, during such 45-day period, negotiate
mutually agreeable terms and conditions for such subcontracting and if no such
agreement is reached, the Recipient may, at its option (1) agree to such
subcontracting on the most recent terms proposed by the Provider or
(2) terminate the Service or component thereof with respect to which such
subcontracting is proposed on an agreed upon date, which shall be no earlier
than thirty (30) days after the end of such 45-day period without any further
liability or obligation other than the payment of Fees for such Services or
component thereof provided through the date of such termination, it being
understood that during such thirty (30) day period such subcontractor change
shall not be implemented with respect to the Recipient Party. Once the Recipient
Party has elected to terminate the Service or such component thereof, if an
agreement on the date of such termination cannot be reached, such termination
will occur on the one hundred twentieth (120th) day after the end of the 45-day
period unless earlier requested by the Recipient Party. Notwithstanding anything
to the contrary herein, the Provider Party may not increase the fees charged to
the Recipient Party by more than the actual increase in costs to the Provider
Party (if any) to deliver the applicable Service as a result of subcontracting
permitted under this paragraph.

2.6 Affiliates. The Provider Party remains responsible for the performance of
any of its Affiliates of the Services. A Provider may subcontract any of its
obligations in relation to the provision of any Service or component thereof to
any of its Affiliates; provided that such Affiliate shall be subject to the
standard of care set forth in Section 2.2 and that the Provider Party remains
responsible for such performance of such Service or component thereof by such
Affiliate at the same standard of care set forth herein for the Services.

 

10



--------------------------------------------------------------------------------

2.7 Recipient Obligations. To enable a Provider to provide the Services, a
Recipient shall provide or cause to be provided, at its sole cost and expense,
such information and materials, furnish access to such data, personnel, software
licenses and other resources, and take such other actions as are reasonably
necessary for the Provider to provide the Services; provided, however, that the
Recipient shall not be obligated to provide materially more of the foregoing
resources, or incur materially greater expenses in doing so, than the Recipient
was providing in connection with performance or receipt of the Services prior to
the Closing Date under the Merger Agreement unless the Recipient agrees to do
so.

2.8 Compliance with Laws. A Provider shall have no obligation to engage in any
unlawful activity in connection with the provision of the Services. In the event
that either Party becomes aware of a change in the Law applicable to a Service,
each shall notify the other and negotiate in good faith how to change the
Service to accommodate the change in applicable Law (including cost). Any such
change shall be done in accordance with the provisions of Section 2.4. In
performing the Services, the Provider Party and any Provider shall comply in all
material respects with all Laws that apply to the performance of the same.

2.9 Limited License. Subject to the terms and conditions of this Agreement, the
Provider Party hereby grants to the Recipient Party a nonexclusive, terminable,
limited right and license (or sublicense, as the case may be) to access and/or
use the Provider Software solely in connection with the receipt of the Services
hereunder to the extent that the Recipient Party requires access and use of the
same; provided that the grant of such license or sublicense for any piece of
Provider Software is conditioned upon Provider Party’s or its Affiliate’s
receipt of any necessary third-Person consents, which the Provider Party and its
Affiliates shall use commercially reasonable efforts to obtain, provided, that
so long as the Recipient Party is informed in writing of such third-Person
consent costs and agrees in writing to bear such cost, such cost shall be borne
solely by the Recipient Party or its Affiliates. If as a result of any
negotiations with third Persons regarding Provider Software licenses or
sublicenses the costs thereof (but not including costs that are based on amount
of use that increase as a result of increased use) to the Provider increases,
the Provider shall bear the full cost of such increase and the Fees hereunder
shall not be increased. The software covered by the Proprietary Software License
Agreement or the Open Source Software License Agreement shall be governed by the
terms of such agreements, as applicable, and not by this Section 2.9. If a
Recipient declines to pay the third-Person consent costs as noted above, the
Provider shall not be obligated to grant the applicable license or sublicense
and the Recipient may, at its option, terminate the Service with respect to
which such consent was being sought following forty-five (45) days notice to the
Provider Party of its intent to do so without any further liability or
obligation other than the payment of Fees for such Services provided through the
date of such termination. All rights in and to the Provider Software

 

11



--------------------------------------------------------------------------------

not specifically granted herein are reserved by the Provider Party and its
Affiliates, as applicable. The licenses granted pursuant to this Section 2.9
shall survive the termination or expiration of this Agreement in the event that
transition services are being provided to the Recipient Party in accordance with
Section 5 after the effective date of such termination or expiration; provided
that, in the event any such licenses survive the termination or expiration of
this Agreement, such licenses shall terminate no later than the date of
completion of such transition services.

2.10 Personnel Approval, Removal and Continuity. At the Recipient Party’s
request, the Provider Party will deliver the qualifications and experience of
all personnel to be assigned to perform the Services hereunder. At any time
during the term of this Agreement, the Recipient Party shall have the right to
reject placement of, or subsequently request replacement of, any personnel that
the Recipient Party reasonably believes is unqualified or not performing. Within
five (5) business days of receiving the Recipient Party’s request for removal or
replacement, the Parties shall meet to resolve the issue. If, after the meeting,
the Recipient Party continues to reject or request replacement of the applicable
personnel, the Provider Party shall, as promptly as is reasonably practicable
under the circumstances, fulfill the Recipient Party’s request.

 

3. Fees; Invoicing and Payment

3.1 Fees Generally. The relevant Recipient or Recipient Party shall pay the
relevant Provider or Provider Party the amounts set forth in Schedule A in
consideration for the HR Services, the amounts set forth in Schedule B in
consideration for the Financial Services, the amounts set forth in Schedule C in
consideration for the Management Services, the amounts set forth in Schedule D
in consideration for the Procurement Services, the amounts set forth in Schedule
E in consideration for the Tax Services, the amounts set forth in Schedule F in
consideration for the R&D Services, the amounts set forth in Schedule G in
consideration for the Facilities Management Services, the amounts set forth in
Schedule H in consideration for the SaaS Services, the amounts set forth in
Schedule I in consideration for the Manila Support Services and the amounts set
forth in Schedule J in consideration for the Information Systems Services. With
respect to Fees charged by Misys or any of its Affiliates, such Fees will use
the Misys budgeted exchange rates for the then-applicable fiscal period.

3.2 Payments. The Provider Party shall submit or cause to be submitted to the
Recipient Party or a Recipient, within thirty (30) business days following the
end of each calendar month, an invoice specifying the Fees for and nature of
each of the Services provided during the relevant month (each, a “Provider
Invoice”). The Provider Party shall, and shall cause its Affiliates to, provide
the Recipient Party with such books and records as are necessary to support the
amounts in the relevant Provider Invoice as the Recipient Party may reasonably
request from time to time. The Recipient Party shall pay or cause to be paid in
full the amounts due under each Provider Invoice within fifteen (15) days after
receipt of such Provider Invoice and such payment shall be accompanied by a copy
of the applicable Provider Invoice. Any portion of the amount due on any
Provider Invoice not paid within such fifteen (15) day period shall bear
interest at the Overdue Rate, calculated on an annualized basis based on a
360-day year comprised of twelve thirty day months, until paid in full. All
amounts invoiced on Provider Invoices shall be in United States (U.S.) dollars,
unless otherwise agreed upon by the Parties.

 

12



--------------------------------------------------------------------------------

3.3 Audit Rights.

(a) Each Party agrees to maintain, and to cause its applicable Affiliates to
maintain, books and records arising from or related to any Services provided
hereunder that are accurate and complete in all material respects during the
term of each Service and for a period of four (4) years following the
termination or expiration of such Service, including but not limited to
accounting records and documentation produced in connection with the rendering
of any Service and in the calculation of any compensation payable pursuant
hereto (the “Records”).

(b) During the term hereof and for one year thereafter, no more than once during
each six month period in each fiscal year, the Recipient Party shall have the
right to audit the Records of the Provider Party and its Affiliates pertaining
to the Services received during that fiscal year. The Recipient Party may use an
independent auditor to perform any such audit that is reasonably acceptable to
the Provider Party. Prior to the Recipient Party using an independent auditor,
such independent auditor shall enter into an agreement with the Parties, on
terms that are agreeable to both Parties, under which such independent auditor
agrees to maintain the confidentiality of the information and materials reviewed
during the course of such audit. The findings of such audit shall be considered
Confidential Information for the purposes of this Agreement.

(c) Any audit shall be conducted during regular business hours and in a manner
that does not interfere unreasonably with the operations of the Provider Party
or its Affiliates. Each audit shall begin upon the date agreed by the Parties,
but in no event more than ten (10) days after notice from the Recipient of such
audit, and shall be completed as soon as reasonably practicable. The Recipient
Party shall pay or cause to be paid the costs of conducting such audit, unless
the results of an audit reveal an overpayment of the applicable audited Service
of 7.5% or more, in which case, the Provider Party shall pay or cause to be paid
the lesser of the pro-rata portion of the audit fees for auditing such Service
or an amount equal to the amount of the overpayment. If the audit concludes that
an overpayment or underpayment has occurred during the audited period, such
payment shall be remitted by the Party or its Affiliate responsible for such
payment to the other Party or its Affiliate to whom such payment is owed within
thirty (30) days after the date such auditor’s written report identifying the
overpayment or underpayment is delivered to the Party who is, or whose Affiliate
is, responsible for such payment, provided that should the Provider Party
dispute the findings of an audit conducted by the Recipient Party without the
use of an independent auditor, the Provider Party may withhold any disputed
amounts due to the Recipient Party pursuant to this Section 3.3(c) pending the
resolution of such dispute in accordance with Section 10 hereof. Any such
finally determined overpayment or underpayment shall bear interest at the
Overdue Rate, calculated on an annualized basis based on a 360-day year
comprised of twelve thirty day months, from the date such overpayment or
underpayment occurred until paid in full.

 

13



--------------------------------------------------------------------------------

(d) In connection with any audit, the Provider Party shall provide the Recipient
Party and the auditors of the Recipient Party who have executed a
confidentiality agreement in accordance with Section 3.3(b) reasonable access to
Records (and permit the Recipient Party and the Recipient Party’s auditors to
examine and make copies and abstracts from such Records), facilities and
management personnel and subcontractors (if applicable) with respect to the
relevant Services for the purpose of: (A) performing the Recipient Party’s end
of fiscal quarter or end of fiscal year financial closing process, and to
prepare the related financial statements and accounting reports, or to revise
any financial statements and accounting reports for any prior periods; or
(B) performing audits and inspections of the relevant businesses necessary to
meet applicable regulatory requirements, including Section 404 of the
Sarbanes-Oxley Act of 2002.

(e) Upon written request from the other Party, each Party shall provide the
other Party reasonable access to the Records and relevant personnel during the
term of each Service (and, for a period of four (4) years following the
termination or expiration of such Service, for purposes of defending any
litigation, the preparation of income and other tax returns, demonstrating to
any third-Person as reasonably necessary compliance with applicable laws or
regulations or pursuant to the request of any applicable regulatory authority);
provided, however, that each Party shall bear its own expenses in connection
therewith (including out of pocket expenses), such access shall be provided at a
reasonable time, under the supervision of such first Party’s or its Affiliates’
personnel and in such a manner as not to interfere unreasonably with the normal
operation of such first Party’s or its Affiliates’ businesses, and shall be
subject to any confidentiality obligations on the part of the first Party or its
Affiliates to any third Person, and provided further that nothing herein shall
require any Party to provide the other Party access to any information contained
in any Record that does not relate to the relevant Services. Such access shall
include the right to examine and copy Records to the extent relating to the
relevant Services, subject to the confidentiality obligations set forth in
Section 4 herein.

3.4 Taxes. The Fees set forth in the Schedules do not include any sales,
value-added, goods and services, or similar taxes of any nature imposed by any
federal, state, local or foreign jurisdiction. If a Provider or the Provider
Party has the legal obligation to collect and/or pay any such taxes with respect
to provision of Services (other than Management Services) under this Agreement,
the amount of (and the jurisdiction imposing) such taxes shall be added to the
Provider Invoice to a Recipient or the Recipient Party, separately stated, and
shall be paid by a Recipient or the Recipient Party to a Provider or the
Provider Party; provided that (a) in the case of value-added taxes, a Recipient
or the Recipient Party shall not be obligated to pay such taxes unless a
Provider or the Provider Party has issued to a Recipient or the Recipient Party
a valid value-added tax invoice in respect thereof, and (b) in the case of all
such taxes, a Recipient or the Recipient Party

 

14



--------------------------------------------------------------------------------

shall not be obligated to pay such taxes if and to the extent that a Recipient
or the Recipient Party has provided any exemption certificates or other
applicable documentation that would eliminate or reduce the obligation to
collect and/or pay such taxes. If a Provider or the Provider Party does not have
the legal obligation to collect and/or pay any such taxes with respect to the
provision of Services to a Recipient or the Recipient Party hereunder, a
Recipient or the Recipient Party does have such legal obligation with respect to
such taxes, and the amount of such taxes has not been added to the Provider
Invoice to a Recipient or the Recipient Party, a Recipient or the Recipient
Party shall pay the invoiced amount to a Provider or the Provider Party without
reduction for such taxes and shall pay to the applicable federal, state, local
or foreign jurisdiction the amount of such taxes due to such jurisdiction. With
respect to each Service (other than Management Services), a Recipient and the
Recipient Party shall hold the Provider(s) and the Provider Party harmless from
any sales, value added, goods and services, or similar taxes of any nature
imposed by any federal, state, local or foreign jurisdiction with respect to
such Service or payments under this Agreement with respect to such Service;
provided that in the event a Provider or the Provider Party is obligated by law
to add any such taxes to a Provider Invoice and fails to do so, neither the
Recipient nor the Recipient Party shall be responsible for any penalties imposed
as a result of such failure.

3.5 Sharing of Savings. The Parties acknowledge and agree that the Fees for
Services are, in part, based upon an allocation of expenses associated with
personnel involved in providing the HR Services, Procurement Services, R&D
Services and Information Systems Services. In the event that the Providing Party
eliminates some of the personnel, functions or services comprising the HR
Services, Procurement Services, R&D Services or Information Systems Services,
then the Fees charged to the Recipient Party for any such Services shall be
reduced in accordance with the original percentage of costs allocated to the
Fees for such Services during the period in which such personnel, functions or
services are not provided. In the event that the Parties did not expressly
identify in a Schedule the pro-rata allocation of costs between the Providing
Party and Recipient Party, the Parties will agree upon the pro-rata reduction
hereunder based upon the actual allocation percentages. For purposes of
clarification, if any personnel are terminated by the Providing Party, any
severance payments or related termination payments shall not be included in the
calculation of Fees. This Section 3.5 applies only to the Services specifically
mentioned in the first two sentences of this Section 3.5 and does not apply to
the Management Services identified in Schedule C, as the Fees identified therein
reflect both the applicable Services and other considerations contemplated in
the Merger Agreement.

 

4. Confidentiality; Data Security

4.1 Confidential Information. “Confidential Information” of a Party means all
business, operational, customer, employee, technological, financial, commercial
and other proprietary information and materials disclosed by a Party and its
Affiliates to the other Party, its Affiliates and third-Person vendors pursuant
to this Agreement, and shall include all information and materials that: (a) are
contained in any of the Schedules or Exhibits to this Agreement; (b) relate to
the determination of the Fees; (c) are obtained by

 

15



--------------------------------------------------------------------------------

the other Party in the course of an audit pursuant to Section 3.3; (d) are
obtained by the other Party after the Effective Date in the course of the
receipt or provision of any of the Services; (e) embody or otherwise summarize
Confidential Information; or (f) are identified in writing by the disclosing
Party as confidential and/or proprietary.

4.2 Confidentiality Obligations. Except as expressly authorized by prior written
consent of the disclosing Party, the receiving Party shall:

(a) limit access to any Confidential Information of the other Party received by
it to its and its Affiliates’ directors, officers, employees, subcontractors,
agents and representatives, including third-Person vendors, who need to know in
connection with this Agreement and the obligations of the Parties hereunder;

(b) advise such directors, officers, employees, subcontractors, agents and
representatives, including third-Person vendors, having access to the
Confidential Information of the other Party of the proprietary nature thereof
and of the obligations set forth in this Agreement and confirm their agreement
that they will be bound by such obligations (provided that no individual may
perform R&D Services within India or Manila Support Services within Manila,
Philippines without previously having executed a written non-disclosure
agreement with a Party or its Affiliate);

(c) safeguard all Confidential Information of the other Party received using a
reasonable degree of care, but not less than that degree of care used by the
receiving Party in safeguarding its own similar information or material;

(d) comply in all material respects with all applicable: (i) Laws relating to
maintaining the confidentiality of the Confidential Information of the other
Party; and (ii) privacy policies provided to the receiving Party relating to
Confidential Information of the disclosing Party;

(e) except as set forth in this Agreement, not reproduce or use any Confidential
Information of the other Party or disclose the Confidential Information of the
other Party to any other Person without the prior written consent of the other
Party; and

(f) use the Confidential Information of the other Party only for the purposes
and in connection with the performance of the receiving Party’s obligations set
forth in this Agreement.

4.3 Exceptions. Notwithstanding the obligations set forth in Section 4.2, the
obligations of confidentiality, non-use and non-disclosure imposed under this
Section 4 shall not apply to any Confidential Information of the other Party:

(a) that the recipient can demonstrate has been published or otherwise been made
available to the general public without breach of this Agreement;

 

16



--------------------------------------------------------------------------------

(b) that the recipient can demonstrate has been furnished or made known to the
recipient without any obligation to keep it confidential by a third Person under
circumstances which are not known or should not have reasonably been known to
the recipient to involve a breach of the third Person’s obligations to a Party
hereto;

(c) that the recipient can demonstrate was developed or acquired independently
by an employee or agent of the recipient without access to or use of
Confidential Information of the other Party furnished to the recipient pursuant
to this Agreement;

(d) that the recipient can demonstrate it is explicitly entitled to disclose
pursuant to the Relationship Agreement; or

(e) that the recipient can demonstrate was also provided to it, independent of
this Agreement, in its capacity as a director or shareholder of the other Party
and is governed by confidentiality obligations in its capacity as such.

4.4 HIPAA Obligations. Each Party acknowledges that certain Recipient Data of
the other Party may constitute “protected health information” subject to the
Health Insurance Portability and Accountability Act of 1996 (“HIPAA”), and that
the other Party may be considered a “business associate” to customers that are
“covered entities” under HIPAA. Each Party shall treat all such Recipient Data
as Confidential Information of the other Party hereunder, regardless of whether
such information is aggregated or otherwise “de-identified” (as that term is
defined under HIPAA). Each Party shall execute a business associate
subcontractor agreement(s), which agreement(s) shall include the customary
provisions required under HIPAA as well as flow through provisions that the
other Party is required to execute as a business associate to one or more of its
customers.

4.5 Data Security. The Provider Party shall use commercially reasonable efforts
to protect the physical security and electronic security of the equipment
utilized to provide the Services to the Recipient Party that contains Recipient
Data. In the event of a breach or suspected breach of security of any system,
website, database, equipment or storage medium or facility that results or could
result in unauthorized access to Recipient Data by any third party (including
any employee or subcontractor of the Provider Party that is not authorized to
access such information), the Provider Party shall notify the Recipient Party as
promptly as is reasonably possible under the circumstances and make commercially
reasonable efforts to resecure its systems promptly. The Provider Party shall
treat any information related to such security incident(s) as the Recipient’s
Confidential Information. The Provider Party agrees to provide reasonable
cooperation to the Recipient Party and any applicable government agency in
investigating and resolving any such security incident.

4.6 Injunctive Relief. Each Party acknowledges that the disclosing Party would
not have an adequate remedy at Law for the breach of any one or more of the
covenants contained in this Section 4 and agrees that, in the event of such
breach, the disclosing Party may apply to a court for an injunction to prevent
breaches of this Section 4 and to enforce specifically the terms and provisions
of this Section 4.

 

17



--------------------------------------------------------------------------------

4.7 Disclosure Required by Law. The provisions of this Section 4 shall not
preclude disclosures required by Law; provided, however, that each Party shall
use reasonable efforts to notify the other Party prior to making any such
disclosure, in order to permit the other Party to take such steps as it deems
appropriate to minimize any loss of confidentiality.

 

5. Term and Termination

5.1 Term. The term for each of the Services shall begin on the Effective Date
(unless otherwise stated in a Schedule) and, except as otherwise provided in
this Agreement, shall continue in effect until the first anniversary of the
Effective Date (such period, the “Initial Service Period”). This Agreement may
be extended for additional one-year periods by mutual agreement of the Parties
(each such extension and the Initial Service Period, a “Service Period”),
provided that a Party notifies the other Party at least ninety (90) days prior
to end of the then-current Service Period of such Party’s desire to extend the
Agreement and the Parties reach an agreement on the terms and conditions
applicable to such extension prior to the end of the then-current Service
Period, unless the Parties agree otherwise. In the event that the Parties cannot
reach an agreement on the Fees to be charged during the extension, but otherwise
agree to the extension of this Agreement for a subsequent Service Period, the
percent increase in the Fees will be the CPI-U increase for the 90 day period
immediately preceding the anniversary date until such an agreement on Fees has
been reached. In no event shall this Agreement continue for more than ninety
(90) days beyond the end of the then-current Service Period, other than for R&D
Services and Information Systems Services, which may continue for no more than
one hundred eighty (180) days beyond the end of the then-current Service Period,
unless the Parties have agreed on the other relevant terms and conditions for
the proposed extension. Under no circumstances shall this Agreement, or any
Services or components thereof, terminate prior to the date that is four
(4) months after the Effective Date, except as provided in the second paragraph
of Section 5.2.

5.2 Termination of a Particular Service or Component Thereof. At any time
following the date that is four (4) months after the Effective Date:

(a) Either Party may terminate its rights and obligations with respect to the
provision of a Service or any component thereof effective thirty (30) days
following notice to the other Party if the other Party materially defaults in
the performance of any of its obligations contained in this Agreement for such
Service or component thereof, as applicable, and such default is not remedied to
the reasonable satisfaction of the nondefaulting Party within such notice
period; and

 

18



--------------------------------------------------------------------------------

(b) Any specific Service or part thereof shall be subject to termination at the
election of the Recipient Party upon providing advance notice to the Provider
Party in accordance with the notice for termination period set forth for that
particular Service in the Schedules, or, alternatively, if the Schedules do not
set forth a specific notice for termination period for such Service, upon
forty-five (45) days’ notice to the Provider Party. Any termination of this
Agreement with respect to any Service (or part thereof) shall not terminate this
Agreement with respect to any other Service or any other services then being
provided under this Agreement.

Notwithstanding the foregoing (including the four (4) month period referred to
above), if (i) within thirty (30) days following the Effective Date the
Recipient Party determines that it (or a Recipient) will be responsible for a
material amount of taxes pursuant to Section 3.4 of this Agreement with respect
to any Service or part thereof, a notice referred to in clause (b) above with
respect to such Service or part thereof may be provided within such thirty
(30) day period and (ii) the Recipient Party provides a notice to terminate a
specific Service or part thereof pursuant to clause (b) above as a result of the
Recipient Party (or a Recipient) determining that it (or a Recipient) will be
responsible for a material amount of taxes pursuant to Section 3.4, the
reference in clause (b) to forty-five (45) days shall be to thirty (30) days
with respect to such Service or part thereof.

5.3 Consequences of Termination of this Agreement or Termination of any of the
Services or any Component Thereof. Upon termination of this Agreement for any
reason, any of the Services or any component thereof:

(a) the Parties shall cooperate with each other as is reasonably necessary to
transition the provision of the applicable Services or components thereof to the
Recipient or its designee;

(b) such termination shall not affect either Party’s, or either Party’s
Affiliates’, rights (subject to Section 6.3(b)(i)) to payment or refunds for
Services or components thereof that have been provided or paid for by that Party
or its Affiliates prior to such termination; and

(c) except as otherwise provided herein, each Party shall and shall cause its
Affiliates to use reasonable efforts to, at the other Party’s option, destroy or
return to the other Party all records obtained by such Party in the course of
performing such Services or components thereof, as applicable, containing
Confidential Information of the other Party that are then in the possession or
control of such Party or its Affiliates, provided, however, that archived
records may be retained. If either Party or any of their respective Affiliates
destroys any record pursuant to this Section 5.3(c), such Party shall provide
the other Party with written confirmation of any such destruction.

 

19



--------------------------------------------------------------------------------

5.4 Transition and Migration Upon Discontinuation or Termination.

(a) In preparation for the discontinuation of any Service provided under this
Agreement for any reason, the Provider Party shall, and shall cause its
Affiliates to, consistent with its obligations to perform the Services hereunder
and with the cooperation and commercially reasonable assistance of the Recipient
Party, take such steps as are reasonably requested in order to facilitate a
smooth, efficient and prompt transition and/or migration of the data, records
and responsibilities of the Services to the Recipient Party so as to avoid a
disruption of services; provided, however, that in no event shall the Provider
Party or any of its Affiliates be required to do anything that would interfere
with its ability to perform its obligations with respect to the Services
hereunder unless the Recipient Party expressly agrees in a writing to be
executed by both Parties to waive any claim it may have that the Provider Party
or the relevant Affiliate is in breach in its performance obligations due to the
interference in the Services caused by such assistance. Subject to the minimum
transition period duration requirement for the R&D Services, Manila Support
Services and Information Systems Services pursuant to Section 5.4(c), the
Parties shall use all commercially reasonable efforts to complete such
transition and/or migration prior to the effective date of the expiration or
termination of the applicable Service Period or the expiration or termination of
this Agreement or on such expedited or extended schedule to which the Parties
shall mutually agree in writing.

(b) In preparation for the discontinuation of any Service or termination of this
Agreement for any reason, the Provider Party shall, and shall cause its
Affiliates to, (i) transfer to the Recipient Party, and the Recipient Party
shall take possession of, all of the Recipient Party records, files and
Recipient Party data related to the provision of the Services to the Recipient
Party and (ii) provide systems and software assistance and personnel training so
as to enable the Recipient Party to transition efficiently and migrate such
Recipient Party records, files and Recipient Party data in satisfying its
ongoing needs for which Services have been provided by the Provider Party and
its Affiliates hereunder; provided that any services provided by the Provider
Party and its Affiliates pursuant to this Section 5.4(b) shall be consistent
with the Provider Party’s and its Affiliates’ agreements with third Persons and
are conditioned upon the Provider Party’s or its Affiliate’s receipt of any
necessary third-Person consents, which the Provider Party and its Affiliates
shall use commercially reasonable efforts to obtain.

(c) Upon receipt by the Provider Party of the Recipient Party’s reasonable
request for transition and migration assistance in accordance with this
Section 5.4, the Parties shall negotiate in good faith a plan under which such
transition and migration assistance will be provided (each such plan, a
“Transition and Migration Plan”). Each Transition and Migration Plan shall
include the schedule for transition and migration work and costs to be incurred
by each Party and their respective Affiliates in performing transition and
migration activities. The Recipient Party shall pay such costs of transition and
migration activities incurred by either Party or its Affiliates pursuant to this
Section 5.4. With respect to the R&D Services, Manila Support Services and
Information Systems Services only, the transition period specified in the
Transition and Migration Plan shall be no less than one hundred twenty
(120) days after the effective date of the expiration or termination of the
applicable Service Period.

 

20



--------------------------------------------------------------------------------

5.5 Survival. Upon termination of this Agreement for any reason, Sections 1,
2.9, 3.1, 3.2, 3.3, 3.4, 4.1, 4.2, 4.3, 4.6, 4.7, 5.3, 5.4, 5.5, 6, 7, 8, 10 and
11 shall survive.

 

6. Disclaimer; Limitations of Liability; Remedies

6.1 Disclaimer. EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, EACH PARTY
MAKES NO REPRESENTATIONS OR WARRANTIES WHATSOEVER, EXPRESS OR IMPLIED, WITH
RESPECT TO THE SERVICES TO BE PROVIDED UNDER THIS AGREEMENT.

6.2 Limitations of Liability.

(a) NEITHER PARTY SHALL BE LIABLE, WHETHER IN CONTRACT, IN TORT (INCLUDING
NEGLIGENCE AND STRICT LIABILITY), OR OTHERWISE, FOR ANY SPECIAL, INDIRECT,
INCIDENTAL, CONSEQUENTIAL, EXEMPLARY OR PUNITIVE DAMAGES WHATSOEVER, INCLUDING
BUT NOT LIMITED TO LOSS OF PROFITS, THAT IN ANY WAY ARISE OUT OF, RELATE TO, OR
ARE A CONSEQUENCE OF, ITS PERFORMANCE OR NONPERFORMANCE HEREUNDER, OR THE
PROVISION OF OR FAILURE TO PROVIDE ANY SERVICE HEREUNDER, EXCEPT TO THE EXTENT
THAT SUCH DAMAGES ARE AWARDED TO A THIRD PERSON, WHICH AWARD SHALL BE SUBJECT TO
THE LIMITATIONS IN SECTION 6.2(b) APPLICABLE TO A THIRD PERSON.

(b) THE AGGREGATE LIABILITY OF EITHER PARTY UNDER THIS AGREEMENT SHALL BE
LIMITED TO (1) IF SUCH LIABILITY IS DETERMINED AFTER THE FIRST ANNIVERSARY OF
THE EFFECTIVE DATE, THE TOTAL AMOUNTS PAID OR PAYABLE TO OR BY SUCH PARTY OR ITS
AFFILIATES UNDER THIS AGREEMENT WITH RESPECT TO THE RELEVANT SERVICE SCHEDULE
UNDER WHICH THE INDEMNIFICATION OBLIGATION ARISES DURING THE IMMEDIATELY
PRECEDING TWELVE (12) MONTHS OR (2) IF SUCH LIABILITY IS DETERMINED PRIOR TO THE
FIRST ANNIVERSARY OF THE EFFECTIVE DATE, THE GREATER OF THE ACTUAL AMOUNT PAID
OR PAYABLE TO OR BY SUCH PARTY OR ITS AFFILIATES UNDER THIS AGREEMENT WITH
RESPECT TO THE RELEVANT SERVICE SCHEDULE UNDER WHICH THE INDEMNIFICATION
OBLIGATION ARISES THROUGH SUCH DATE OF DETERMINATION OR THE AMOUNT THAT WOULD BE
PAYABLE UNDER THIS AGREEMENT WITH RESPECT TO THE RELEVANT SERVICE SCHEDULE UNDER
WHICH THE INDEMNIFICATION OBLIGATION ARISES DURING THE FIRST YEAR OF THE TERM
HEREOF; PROVIDED, HOWEVER, THAT TO THE EXTENT THE INDEMNIFICATION OBLIGATION
ARISES FROM A PARTY’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT IN THE

 

21



--------------------------------------------------------------------------------

PERFORMANCE OR RECEIPT OF THE SERVICES COVERED BY THE RELEVANT SERVICE SCHEDULE
UNDER THIS AGREEMENT, THE AGGREGATE LIABILITY SHALL BE LIMITED TO (1) IF SUCH
LIABILITY IS DETERMINED AFTER THE FIRST ANNIVERSARY OF THE EFFECTIVE DATE, THREE
(3) TIMES THE TOTAL AMOUNTS PAID OR PAYABLE TO OR BY SUCH PARTY OR ITS
AFFILIATES UNDER THIS AGREEMENT WITH RESPECT TO THE RELEVANT SERVICE SCHEDULE
UNDER WHICH THE INDEMNIFICATION OBLIGATION ARISES DURING THE IMMEDIATELY
PRECEDING TWELVE (12) MONTHS OR (2) IF SUCH LIABILITY IS DETERMINED PRIOR TO THE
FIRST ANNIVERSARY OF THE EFFECTIVE DATE, THE GREATER OF THREE (3) TIMES THE
ACTUAL AMOUNT PAID OR PAYABLE TO OR BY SUCH PARTY OR ITS AFFILIATES UNDER THIS
AGREEMENT WITH RESPECT TO THE RELEVANT SERVICE SCHEDULE UNDER WHICH THE
INDEMNIFICATION OBLIGATION ARISES THROUGH SUCH DATE OF DETERMINATION OR THREE
(3) TIMES THE AMOUNT THAT WOULD BE PAYABLE UNDER THIS AGREEMENT WITH RESPECT TO
THE RELEVANT SERVICE SCHEDULE UNDER WHICH THE INDEMNIFICATION OBLIGATION ARISES
DURING THE FIRST YEAR OF THE TERM HEREOF; PROVIDED, FURTHER, HOWEVER, THAT THE
FOREGOING LIMITATIONS ON LIABILITY SHALL NOT APPLY TO DAMAGES FINALLY AWARDED TO
A THIRD PERSON BY A COURT, TRIBUNAL, ARBITRATOR OR JURY OR SUBJECT TO A
SETTLEMENT APPROVED IN WRITING BY THE INDEMNIFYING PARTY THAT RESULT FROM A
THIRD PERSON CLAIM FOR PROPERTY DAMAGE, PERSONAL INJURY (INCLUDING DEATH) OR A
BREACH BY THE INDEMNIFYING PARTY OR AN AFFILIATE OF ITS OBLIGATION TO MAINTAIN
AS CONFIDENTIAL THE PROTECTED HEALTH INFORMATION OF SUCH THIRD PERSON, WHICH
SHALL INSTEAD BE LIMITED TO (1) IF SUCH LIABILITY IS DETERMINED AFTER THE FIRST
ANNIVERSARY OF THE EFFECTIVE DATE, THE TOTAL AMOUNTS PAID OR PAYABLE TO OR BY
SUCH PARTY OR ITS AFFILIATES UNDER THIS AGREEMENT DURING THE IMMEDIATELY
PRECEDING TWELVE (12) MONTH PERIOD OR (2) IF SUCH LIABILITY IS DETERMINED PRIOR
TO THE FIRST ANNIVERSARY OF THE EFFECTIVE DATE, THE GREATER OF THE ACTUAL AMOUNT
PAID OR PAYABLE TO OR BY SUCH PARTY OR ITS AFFILIATES UNDER THIS AGREEMENT
THROUGH SUCH DATE OF DETERMINATION OR THE AMOUNT THAT WOULD BE PAYABLE UNDER
THIS AGREEMENT DURING THE FIRST YEAR OF THE TERM HEREOF.

(c) FOR THE AVOIDANCE OF DOUBT, THE PARTIES ACKNOWLEDGE AND AGREE THAT CERTAIN
EVENTS AND CLAIMS (INCLUDING LOST DATA, BUSINESS INTERRUPTION AND CLAIMS OF
CLIENTS OR CUSTOMERS) COULD RESULT IN SPECIAL, INDIRECT, INCIDENTAL,
CONSEQUENTIAL, EXEMPLARY OR PUNITIVE DAMAGES AS WELL AS DIRECT DAMAGES. IF SUCH
DAMAGES ARE

 

22



--------------------------------------------------------------------------------

DIRECT, SUCH DAMAGES SHALL BE COVERED BY SECTION 6.2(b). IF SUCH DAMAGES ARE
SPECIAL, INDIRECT, INCIDENTAL, CONSEQUENTIAL, EXEMPLARY OR PUNITIVE, SUCH
DAMAGES SHALL BE COVERED BY SECTION 6.2(a).

6.3 Failure to Perform Services.

(a) Notice. If the Provider Party or any of its Affiliates fails to perform any
of the Services or any component thereof at the service level set forth in
Section 2.2 of this Agreement and the Exhibits and Schedules hereto, if
applicable, and such failure by the Provider Party or any of its Affiliates is
not due to any breach by the Recipient Party or its Affiliates of their
respective obligations hereunder, the Recipient Party may notify the Provider
Party of such failure and request that the Provider Party correct such failure
within thirty (30) days after notice thereof. For the avoidance of doubt, to the
extent that any service level failure constitutes the Provider Party’s material
default pursuant to Section 5.2(a) hereunder, the Recipient Party may exercise
its termination rights under Section 5.2(a).

(b) Failure to Remedy. If the Recipient Party notifies the Provider Party as set
forth in Section 6.3(a), and the Provider Party has not corrected such failure
in the time frame set forth in Section 6.3(a), or, if such failure is not
capable of correction within such time frame, the Provider Party has not begun
the correction process or ceases to diligently pursue to completion the
correction process, the Recipient Party may:

(i) withhold payment, or cause its Affiliate to withhold payment, for such
Services or component thereof or seek a refund for Fees already paid for such
Services or such component thereof, which withholding or refund shall be
prorated for the period of noncompliance;

(ii) seek to terminate the provision of the applicable Services or such
component thereof, as applicable, in accordance with Section 5.2(a);

(iii) seek damages from the Provider Party, subject in all cases to the
limitations set forth in Section 6.2 and Section 7; and/or

(iv) require the Provider Party and its Affiliates to cooperate promptly and in
good faith in obtaining an alternative means of providing such Services or such
component thereof. The Provider Party shall be responsible for the reasonable
costs incurred by either Party pursuant to this Section 6.3(b) in either
restoring such Services or such component thereof or obtaining an alternative
source of such Services or such component thereof; provided that the Provider
Party shall only be responsible for the payment of such reasonable costs up to,
and not exceeding, the amount of the Fees for such Services or such component
thereof for the period from the time when the performance failure described in
Section 6.3(a) commenced to the time when such Services or such component
thereof were restored.

 

23



--------------------------------------------------------------------------------

(c) Errors. The Provider Party shall, at its own expense, promptly correct any
errors in the provision of Services rendered hereunder by the Provider Party,
its Affiliates or third-Person subcontractors after receiving notice thereof
from the Recipient Party or otherwise; provided that the Recipient Party shall
bear the reasonable out-of-pocket expenses of the Provider Party in correcting
any such errors caused by the Recipient Party or any of its Affiliates.

 

7. Indemnification

7.1 Indemnifying Party’s Obligations. Each Party (for purposes of this
Section 7, the “Indemnifying Party”) shall indemnify, defend and hold harmless
the other Party and each of the other Party’s Affiliates and their respective
directors, officers, employees and agents, and each of the permitted successors
and assigns of any of the foregoing (for purposes of this Section 7, each an
“Indemnified Party” and collectively, the “Indemnified Parties”), from and
against any and all Expenses and Losses incurred or suffered by the Indemnified
Parties in connection with, relating to, arising out of or due to the
Indemnifying Party’s or its Affiliate’s (i) breach of any of their respective
covenants, agreements and obligations hereunder, (ii) gross negligence or
willful misconduct in their respective performance or receipt of Services under
this Agreement or (iii) infringement of third-Person Intellectual Property
rights in Software in the event that the Indemnifying Party or its Affiliate,
acting in its capacity as a Provider, provides a Recipient with access to
Software, provided that such Recipient shall not receive indemnification
pursuant to this clause (iii) in the event that either (a) such Provider has
followed specifications provided by such Recipient (including, but not limited
to, if such Recipient requires that such Provider use particular Software),
(b) the Software is modified by any Person other than such Provider or (c) the
Software is combined with other Intellectual Property by any Person other than
such Provider.

7.2 Indemnification Procedure. If an Indemnified Party asserts that an
Indemnifying Party has become obligated to indemnify pursuant to this Section 7,
or if any third-Person Action is begun, made or instituted as a result of which
the Indemnifying Party may become obligated to an Indemnified Party hereunder,
the Indemnified Party shall give written notice to the Indemnifying Party within
a sufficiently prompt time to avoid prejudice to the Indemnifying Party (but the
failure to so promptly notify the Indemnifying Party shall not relieve the
Indemnifying Party from its obligation to indemnify the Indemnified Party hereto
to the extent it is not actually prejudiced thereby), specifying in reasonable
detail the facts upon which the claimed right to indemnification is based. The
Indemnifying Party shall, at its own cost, contest and defend any third-Person
Action against the Indemnified Party. The Indemnifying Party shall not consent
to the entry of any judgment or enter into any settlement of any third-Person
Action without the consent, not to be unreasonably withheld or delayed, of the
Indemnified Party if such judgment or settlement (a) does not include as an
unconditional term thereof the giving by each claimant or plaintiff to the
Indemnified Party (and any applicable Affiliate thereof) of an unconditional and
irrevocable release from all Liability in respect to such

 

24



--------------------------------------------------------------------------------

claim, (b) would result in the finding or admission of any violation of
applicable Law by the Indemnified Party or its Affiliates or (c) provides for
injunctive or other non-monetary relief affecting the Indemnified Party or its
Affiliates. Any payment to be made by an Indemnifying Party to an Indemnified
Party shall be made within thirty (30) days of (i) the Indemnified Party’s
delivery of notice of a claim for indemnification, such claim being uncontested
by the Indemnifying Party within the thirty (30) day period, or (ii) in the
event that the Indemnifying Party contests the claim pursuant to the dispute
resolution procedures set forth in Section 10 hereof and the dispute is resolved
in favor of the Indemnified Party, the date of final determination of the amount
to be indemnified under such claim. The Indemnified Party may not settle any
third-Person Action itself without the consent of the Indemnifying Party, not to
be unreasonably withheld or delayed.

7.3 Sole and Exclusive Remedy. The Parties acknowledge and agree that each
Party’s right of indemnification under this Section 7 constitutes each Party’s
sole and exclusive remedy under this Agreement, with the exception of each
Party’s rights to: (i) injunctive relief under Section 4.6 and Section 10.3
herein; or (ii) the remedies specified in Section 6.3.

 

8. Ownership of and Access Data and Intellectual Property

8.1 Data. All Recipient Data is the exclusive property of, and shall constitute
Confidential Information of, the relevant Recipient. The relevant Recipient
shall retain exclusive ownership and right to use all of its Recipient Data
after the conclusion of this Agreement. The Provider Party represents and
warrants that, other than in connection with providing the Services under this
Agreement, the Provider Party shall not, and shall cause its Affiliates not to,
directly or indirectly use or disclose Recipient Data. Notwithstanding the
foregoing, a Provider Party shall be entitled to disclose the Recipient Data of
the other Party and its Affiliates as necessary in accordance with the
Relationship Agreement.

8.2 Intellectual Property. Unless agreed otherwise in a Schedule, each Party
hereto agrees that any Intellectual Property of the other Party or its
Affiliates or licensors made available to such Party or its Affiliates in
connection with the Services, and any derivative works, additions,
modifications, translations or enhancements thereof created by a Party or its
Affiliates pursuant to this Agreement, are and shall remain the sole property of
the original owner of such Intellectual Property. To the extent that a Provider
uses its own or third-Person Intellectual Property in connection with providing
the Services, such Intellectual Property shall remain the sole property of the
Provider or the third Person.

 

9. Assignment; Transfer

Neither Party shall assign or attempt to assign its rights or obligations
hereunder without the other Party’s prior written consent; provided, however,
that no such consent shall be required for an assignment, in whole (if
applicable) or in relevant part, in connection with (i) any assignment to an
Affiliate of the assigning Party so long as such assignment is not

 

25



--------------------------------------------------------------------------------

for the purpose of avoiding indemnification and the assignee assumes and is
capable of performing the obligations assigned in accordance with the terms of
this Agreement; (ii) any assignment or sale of all or substantially all of the
equity or similar interests of Allscripts that are owned by Misys, so long as
the assignee assumes the assigned rights and obligations; (iii) any assignment
or sale of all or substantially all of the business comprising Misys Open Source
Solutions LLC, an indirect wholly-owned subsidiary of Misys, or (iv) any
assignment or sale of all or substantially all of Misys’ or Allscripts’ assets,
or any merger, consolidation or other business combination to which Misys or
Allscripts is a party. The assigning Party shall provide the other Party with
written notice sixty (60) days prior to the consummation of any such assignment
or other transaction referenced in the preceding sentence. Any assignment or
attempt to do so in violation of this Agreement shall be null and void. This
Agreement shall be binding upon and inure to the benefit of the Parties and
their respective heirs, successors and permitted assigns.

 

10. Dispute Resolution

10.1 Any dispute arising under this Agreement shall be considered in person or
by telephone by the Provider Service Manager(s) and the Recipient Service
Manager(s) within seven (7) business days after receipt of a notice from either
Party specifying the nature of the dispute (the date of receipt of such notice
by the relevant Party, the “Dispute Date”). If for any reason, including the
failure to meet or communicate, the Provider Service Manager(s) and the
Recipient Service Manager(s) have not resolved such dispute to the satisfaction
of both Parties within fifteen (15) business days after the Dispute Date, then
either Party’s Service Manager(s) may immediately refer such dispute to the
Executives. Each Party’s Executives shall make a good faith attempt to consider
such dispute in person or by telephone within seven (7) business days of the
date such dispute is referred to them. No proceedings for the resolution of a
dispute pursuant to Section 10.2 may be commenced until the earlier to occur of:
(a) the date a decision is made by the Executives that resolution of the dispute
through continued negotiation does not appear likely; or (b) the date that is
thirty (30) business days after the Dispute Date.

10.2 Any dispute that the Parties are unable to resolve in accordance with the
procedures set forth in Section 10.1 will be submitted to non-binding mediation,
which will be held in Raleigh, North Carolina. The Parties will mutually
determine who the mediator will be from a list of mediators obtained from the
American Arbitration Association (“AAA”) office located in Raleigh, North
Carolina. If the Parties are unable to agree on the mediator, the mediator will
be selected by the AAA. Each Party will bear its own costs and expenses with
respect to the mediation, including one-half of the fees and expenses of the
mediator. The Parties, their representatives, other participants and the
mediator shall hold the existence, content and result of the mediation in
confidence. Unless the Parties otherwise agree, either Party may pursue its
rights and remedies under this Agreement after the earlier of: (a) the date a
decision is made by the Executives of both Parties that resolution of the
dispute through continued mediation does not appear likely or (b) the date that
is sixty (60) business days after the date on which the Parties commenced
non-binding mediation with respect to such dispute.

 

26



--------------------------------------------------------------------------------

10.3 This Section 10 shall not prevent the Parties from seeking or obtaining
temporary or preliminary injunctive relief in a court for any breach or
threatened breach of any provision hereof pending the resolution of mediation.

 

11. Miscellaneous

11.1 Schedules and Exhibits. The Schedules and Exhibits attached to this
Agreement are a part of this Agreement as if fully set forth herein. All
references herein to Articles, Sections, subsections, paragraphs, subparagraphs,
clauses, Schedules and Exhibits shall be deemed references to such parts of this
Agreement unless otherwise indicated or unless the context shall otherwise
require.

11.2 Waivers and Amendments; Non-Contractual Remedies; Preservation of Remedies.
This Agreement may be amended, superseded, canceled, renewed or extended, and
the terms hereof may be waived, only by a written instrument signed by each of
the Parties or, in the case of a waiver, by the Party waiving compliance;
provided, however, that so long as Misys can appoint a majority of the Board of
Directors of Allscripts, any supersession, cancellation, renewal, material
extension, material waiver or material amendment of this Agreement shall only be
effected if both (a) the audit committee of Allscripts’ Board of Directors
approves such action by a majority vote of the members of such committee then in
office and (b) the Allscripts’ Board of Directors approves such action. Without
prejudicing the ability of either Party to bring matters to the attention of the
audit committee or the Board of Directors of Allscripts as such Party deems
appropriate, each Party shall have the opportunity to present and discuss any
such action with the audit committee and the Board of Directors of Allscripts
prior to any vote. No delay on the part of any Party in exercising any right,
power or privilege hereunder shall operate as a waiver thereof, nor shall any
waiver on the part of any Party of any right, power or privilege, nor any single
or partial exercise of any such right, power or privilege, preclude any further
exercise thereof or the exercise of any other such right, power or privilege.

11.3 Entire Agreement; No Third Party Beneficiaries. This Agreement (together
with the Schedules and Exhibits attached hereto) constitutes the entire
agreement, and supersedes all prior agreements and understandings, both written
and oral, among the Parties with respect to the subject matter of this
Agreement. Nothing in this Agreement is intended or shall be construed to give
any Person, other than the Parties hereto, their successors and permitted
assigns, any legal or equitable right, remedy or claim under or in respect of
this Agreement or any provision contained herein.

11.4 Governing Law. This Agreement (and any claims or disputes arising out of or
related thereto or to the transactions contemplated thereby or to the inducement
of any party to enter therein, whether for breach of Contract, tortious conduct
or otherwise and whether predicated on common law, statute or otherwise) shall
in all respects be governed by and construed in accordance with the laws of the
State of Delaware, including all matters of construction, validity and
performance, in each case without reference to any conflict of law rules that
might lead to the application of the laws of any other jurisdiction.

 

27



--------------------------------------------------------------------------------

11.5 Waiver of Jury Trial. EACH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT, OR THE
BREACH, TERMINATION OR VALIDITY OF THIS AGREEMENT, OR THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT. EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT
(A) NO REPRESENTATIVE, AGENT OR ATTORNEY OF THE OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, (B) IT UNDERSTANDS AND HAS
CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (C) IT MAKES THIS WAIVER
VOLUNTARILY, AND (D) IT HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 11.5.

11.6 Notices. All notices, requests, claims, demands and other communications
under this Agreement shall be in writing and shall be deemed given (a) on the
date of delivery, upon delivery in person or if sent by facsimile (receipt of
which is confirmed), (b) on the day after delivery, by registered or certified
mail (postage prepaid, return receipt requested), or (c) one business day after
having been sent by express mail through an internationally recognized overnight
courier, in each case to the parties at the following addresses (or at such
other address for a party as shall be specified by like notice):

 

  (a) If to Misys, to:

Misys plc

One Kingdom Street

London W2 6BL

United Kingdom

Fax: + 44 (0)20 3320 5000

Attention: Group General Counsel & Company Secretary

with a copy (which copy shall not constitute notice) to:

Debevoise & Plimpton LLP

919 Third Avenue

New York, NY 10022

Attention: Andrew L. Bab, Esq.

Fax: +1 212 909-6836

 

28



--------------------------------------------------------------------------------

  (b) if to Allscripts, to:

Allscripts-Misys Healthcare Solutions, Inc.

222 Merchandise Mart Plaza, Suite 2024

Chicago, IL 60654

Attention: General Counsel

Fax: +1 312 506-1208

with a copy (which copy shall not constitute notice) to:

Sidley Austin LLP

One South Dearborn

Chicago, Illinois 60603

Attention: Gary D. Gerstman

Fax: +1 312 853-7036

11.7 Counterparts. This Agreement may be executed in one or more counterparts,
each of which when executed and delivered shall be deemed an original document
and all of which shall be considered one and the same agreement. Signatures
provided by facsimile or electronic transmission will be deemed to be original
signatures.

11.8 Independence. With respect to the provision of any of the Services, all
employees and representatives of the Provider Party and its Affiliates and their
respective third-Person subcontractors providing such Services shall be deemed,
for purposes of all compensation and employee benefits, to be employees,
third-Person subcontractors or representatives of the Provider Party or its
Affiliates, and not employees, third-Person subcontractors or representatives of
Recipient Party or any of its Affiliates. In performing the Services, such
employees and representatives shall be under the direction, control and
supervision of the Provider Party or its Affiliates or their respective
third-Person subcontractors. The Provider Party and, as applicable, its
Affiliates shall have the sole right to exercise all authority for the
employment (including termination of employment), assignment and compensation of
such employees and representatives.

11.9 No Joint Venture or Partnership Intended. Notwithstanding anything herein
to the contrary, the Parties hereby acknowledge and agree that it is their
intention and understanding that the transactions contemplated hereby do not in
any way constitute or imply the formation of a joint venture or partnership
between Misys and Allscripts.

11.10 Severability. If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced by any rule or law, or public policy, all
other terms and provisions of this Agreement shall nevertheless remain in full
force and effect so long as the economic and legal substance of the transactions
contemplated hereby are not affected in any manner materially adverse to any
Party. Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the Parties shall negotiate in good
faith to modify this Agreement so as to effect the original intent of the
Parties as closely as possible in an acceptable manner to the end that the
transactions contemplated hereby are fulfilled to the extent possible.

 

29



--------------------------------------------------------------------------------

11.11 Nonexclusivity. Nothing in this Agreement shall prevent either Party from
providing any service similar to any of the Services to any other Person.
Nothing in this Agreement shall prevent any Recipient from obtaining any Service
entirely or in part from its own or its Affiliates’ employees and facilities or
from providers other than those Providers hereto, provided such Recipient
complies with the relevant terms hereof with respect to its receipt of such
Service by a Provider and in the termination thereof, and provided, further that
the termination of a Service in part would not impede the provision of any other
interrelated Service, in which case such partial termination may not be effected
until the Parties have agreed how to do so without impeding such interrelated
Service.

11.12 Force Majeure. “Force Majeure” means any acts or omissions of any civil or
military authority, acts of terrorism, acts of God, fires, strikes or other
labor disturbances, equipment failures, fluctuations or non-availability of
electrical power, heat, light, air conditioning or telecommunications equipment,
or any other similar act, omission or occurrence beyond either Party’s
reasonable control. If either Party’s performance is delayed by Force Majeure,
the time for performance shall be reasonably extended. A condition of Force
Majeure shall be deemed to continue only so long as the affected Party is taking
reasonable actions necessary to overcome such condition. If either Party shall
be affected by a condition of Force Majeure, such Party shall give the other
Party prompt notice thereof, which notice shall contain the affected Party’s
estimate of the duration of such condition and a description of the steps being
taken or proposed to be taken to overcome such condition of Force Majeure. Any
reasonable delay occasioned by any such cause shall not constitute a default
under this Agreement, and the obligations of the Parties shall be suspended
during the period of delay so occasioned. During any period of Force Majeure,
the Party that is not directly affected by such condition of Force Majeure shall
be entitled to take any reasonable action necessary to mitigate the effects of
such condition of Force Majeure; provided that in the event that the Provider
Party is affected by a condition of Force Majeure, the Provider Party shall only
be responsible for the payment of the reasonable costs and expenses incurred by
the Recipient Party for taking such reasonable actions up to, and not exceeding,
the amount of the Fees for the affected Services or such component thereof for
the period during which such Force Majeure condition occurs. If the Force
Majeure event is not cured such that the affected Services or such component
thereof are provided as required hereunder within thirty (30) days, the
non-affected Party may terminate the affected Services or such component thereof
and/or seek such Services or such component thereof from a third Person at the
affected Party’s reasonable cost and expense.

11.13 Performance. Each Party shall cause to be performed, and hereby guarantees
the performance of, all actions, agreements and obligations set forth herein to
be performed by any Affiliate of such Party.

11.14 Currency. Unless otherwise specified in this Agreement, all references to
currency, monetary values and dollars set forth herein shall mean United States
(U.S.) dollars and all payments hereunder shall be made in United States (U.S.)
dollars.

 

30



--------------------------------------------------------------------------------

11.15 Further Assurances. Each of the Parties hereto agrees to execute all such
further instruments and documents and to take all such further action as the
other Party may reasonably require in order to effectuate the terms and purposes
of this Agreement. The Parties shall act in good faith in the performance of
their obligations under this Agreement.

 

31



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their authorized representatives as of the date first above written.

 

Misys plc     Allscripts-Misys Healthcare Solutions, Inc. By:   /s/ Dan Fitz    
By:   /s/ Lee Shapiro Name:   Dan Fitz     Name:   Lee Shapiro Title:   EVP,
General Counsel & Company Secretary     Title:   President and Chief Operating
Officer

 

32



--------------------------------------------------------------------------------

Shared Services Agreement Schedule    EXECUTION COPY

HR Services

Schedule A

Start Date: Effective Date

Summary of Services:

Misys plc and its Affiliates (collectively, the “Provider”) will provide to
Allscripts-Misys Healthcare Solutions, Inc. and its Affiliates (collectively,
the “Recipient”) the Services outlined in the table below (the “HR Services”).

For the avoidance of doubt, unless otherwise stated below, Allscripts shall bear
the costs of the implementation and execution of any designs created by Misys
pursuant to this Schedule. For purposes of clarification, the Provider shall
have no final authority to bind the Recipient to implement any plan, hire or
fire any personnel of the Recipient, change any compensation of personnel of the
Recipient or enter into any contract without the Recipient’s consent thereto.

 

    

Service Name

  

Description of Service

1.

   HR- Talent & Organization Development    Internal Employee and leadership
development, consulting and design

1.1

   Employee Engagement   

•         Coordinate annual Misys Employee Engagement Survey. (Misys global HR
will cover the cost of the survey design. Allscripts will cover the cost of
Pulse Surveys.)

1.2

   Talent & Succession Planning   

•         Design consistent methodology for Misys Talent & Succession Plans.

 

•         Design templates for Talent Management & Development Plans.
(Allscripts will cover the cost of Talent Management & Development Plans and all
costs for Heidrick & Struggles’ services.)

 

•         Design talent plans.

1.3

   Performance Management   

•         Design standard forms for Misys Performance Reviews.

1.4

   Training   

•         Vendor selection and RFP and vendor management for Misys training and
talent.

 

•         Design and develop training programs. (Allscripts will implement and
facilitate the programs and cover all costs relating thereto.)

2.

   HR-Compensation & Benefits    Internal design, support and management of
employee compensation & benefits plans

2.1

   Benefits   

•         Plan design, financial analysis, utilization analysis, vendor
selection, vendor service agreements of all health and welfare, 401k, and
miscellaneous employee benefits.

 

•         Fiduciary and regulatory compliance for all benefit plans.

 

•         Audit Misys records against vendor invoices and authorize payments.

 

•         Coordinate and participate in company required Health & Welfare, 401k
& NQDC Committees.

 

•         Manage all formal plan appeal processes for health and welfare and
401k plans to meet requirements.



--------------------------------------------------------------------------------

    

Service Name

  

Description of Service

     

•         Manage & administer NQDC Plan.

 

•         Coordinate/manage all external and any internal audits of 401k plans
(2 plans).

 

•         Management and analysis of all self-funded benefit plans.

 

Notwithstanding anything in the Agreement, (a) by June 1st of each Service
Period, Allscripts will have had the opportunity to review fiscal year-to-date
expenses in connection with the benefit plans in which it participates pursuant
to this Section 2.1, and (b) by July 1st of each Service Period, as long as
Allscripts has had the opportunity to conduct a review pursuant to clause (a) of
this sentence, Misys can proceed to provide Services within contracts for the
upcoming fiscal year, unless Allscripts has notified Misys of its intent to
discontinue its participation in any contract for the upcoming fiscal year.

2.2

   Compensation   

•         Misys role profile and banding design.

 

•         Design of Misys compensation and bonus plan(s) including participation
in design of sales compensation plans.

 

•         Review and seek appropriate approval (Misys CEO, EVP, and/or
Compensation Committee) for any change to the compensation and benefits of
direct reports to the EVP.

Fees:

 

FTE Charge to Allscripts (2.25 FTEs) covering Services in Sections 1 and 2.   
$336,000 for the Service Period. Compensation & Benefits Fees1    Service
contracts and invoices to be billed on a cost per head or pro-rata share of
cost, as appropriate.

Benefit Services Fees (including 401k Administration, Regulatory Testing, Cobra
and FSA Administration, Consulting, Salary Surveys, Deferred Comp
Administration)

   An estimated $356,400 for the Service Period.

ERISA Legal Fees (merging 401k plans and new health & welfare plan docs)

   Legal fees will be invoiced for ERISA services provided on behalf of
Allscripts. An estimated $150,000 for the Service Period.

ASO Fees

   Fees are contractual for the benefit plan year. An estimated $837,600 for the
Service Period.

 

1

Please note that the Compensation & Benefits Fee figures provided herein are
estimates only of the third-party Fees incurred in connection with
Compensation & Benefits Services that will be managed by Misys on Allscripts’
behalf. It is intended that the third-party Fees for these Services will be
billed to and paid directly by Allscripts. To the extent that the vendors are
not able to, or would charge extra to, bill Allscripts directly for the
applicable services, Misys shall pay the applicable bill and be reimbursed by
Allscripts for the actual, documented charges applicable directly to Allscripts,
which Allscripts shall, upon receipt of an invoice from Misys, pay to Misys in
accordance with Section 3.2 of the Agreement.

 

2



--------------------------------------------------------------------------------

Service Managers:

 

Misys    Name:    Anne Tinker Title:    VP Compensation and Benefits Phone:   
919-329-1764 Email:    Anne.Tinker@misys.com Allscripts    Name:    Bob Rook
Title:    HR Consultant Phone:    312-506-1244 or 919-329-1840 Email:   
bob.rook@allscripts.com

 

3



--------------------------------------------------------------------------------

Shared Services Agreement Schedule    EXECUTION COPY

Financial Services

Schedule B

Start Date: Effective Date (unless otherwise indicated below)

Summary of Services:

Misys plc and its Affiliates and Allscripts-Misys Healthcare Solutions, Inc. and
its Affiliates will provide to one another the Services outlined in the table
below (the “Financial Services”).

 

    

Service
Name

  

Provider

  

Recipient

  

Description of Service

  

Service Period (if
Service available for
less than the full
term of the Shared
Services
Agreement)

  

Fees

  

Notice required by
Recipient to Terminate
(if more than 45 days
advance notice from
Recipient is needed)

1.    Payroll               

FTE charge to Misys (from the Effective Date through December 31, 2008):
$105,000 per year (pro-rated)

 

FTE charge to Misys (starting January 1, 2009): $130,000 per year (pro-rated)

  



--------------------------------------------------------------------------------

    

Service
Name

  

Provider

  

Recipient

  

Description of Service

  

Service Period (if
Service available for
less than the full
term of the Shared
Services
Agreement)

  

Fees

  

Notice required by
Recipient to Terminate
(if more than 45 days
advance notice from
Recipient is needed)

1.1    Payroll Services    Allscripts-Misys Healthcare Solutions, Inc. and its
Affiliates    Misys plc and its Affiliates (including the “Misys Banking
Division,” which includes the following entities: Almonde, Inc., Misys
International Banking Systems (Risk) Inc., Summit Systems Inc., Misys
International Banking Systems Inc., Misys IQ LLC and Misys Holdings Inc.)   
Allscripts to provide (or cause to be provided) payroll-related services
including computing amounts payable, sending the correct amounts to the payroll
system, calculating tax liabilities, paying appropriate tax obligations,
providing information to accounting for recording the expense and other duties
related to payroll for Misys Banking Division employees. Misys Banking Division
to pass required payroll funding to Allscripts prior to the funding date of the
payrolls. The Services will be provided by Eric Redding, as well as members of
his team. This will be an ongoing relationship that will need to be reviewed as
a global payroll solution is implemented.          60 days

1.2

   Payroll Services to be Provided Effective January 1, 2009    Allscripts-Misys
Healthcare Solutions, Inc. and its Affiliates    Misys plc and its Affiliates
(including the Misys Banking Division)    Allscripts to gather information for:
changes in active/leave/term status, new pay rates, modified tax information,
401k deductions, other earning and deduction information and additional
information as required from HR, create 401k deposit files. Allscripts to create
garnishment check requests and send to A/P, create shadow payrolls for
secondees, update direct deposit information as needed, calculate Washington
state unemployment information, produce Cognos reports for HR, apply for tax ids
in newly populated states as required and provide customer service to employees
as required.    January 1, 2009 through the end of the term of this Agreement   
   60 days

 

2



--------------------------------------------------------------------------------

    

Service
Name

  

Provider

  

Recipient

  

Description of Service

  

Service Period (if
Service available for
less than the full
term of the Shared
Services
Agreement)

  

Fees

  

Notice required
by Recipient to
Terminate (if
more than 45
days advance
notice from
Recipient is
needed)

1.3    Salary of Transferring Employees    Allscripts-Misys Healthcare
Solutions, Inc. and its Affiliates    Misys plc and its Affiliates    Allscripts
will charge back to Misys the salaries, benefits and expenses for the following
employees who are transferring from an Allscripts payroll to a Misys payroll.
Each employee’s annual salary will be charged back to Misys on a pro-rated basis
from the Effective Date through the date of transfer.    Through January 1, 2009
                                                 

Name

  

Transfer Date**

                           Robert Koslosky    11/01/2008                     
Joanne Felix    11/01/2008                      Peter Tantillo    11/01/2008   
                  Michael Donohue    11/01/2008                      Beth
Robertson    11/01/2008                      Linda Whalen    11/01/2008         
            Christopher Mason    11/16/2008                      Aaron Morrison
(to be charged back to Misys at 2/3 of his salary; Allscripts to cover 1/3 of
his salary prior to transfer    12/01/2008                     

**     NOTE: The transfer dates are subject to change based on the actual date
of transfer and the fees associated therewith will be adjusted accordingly.

        

 

3



--------------------------------------------------------------------------------

    

Service Name

  

Provider

  

Recipient

  

Description of Service

  

Service Period
(if Service
available for
less than the
full term of the
Shared Services
Agreement)

  

Fees

  

Notice required
by Recipient to
Terminate (if
more than 45
days advance
notice from
Recipient is
needed)

2.    Share-Based Compensation Services                   2.1    Share-Based
Compensation Services    Misys plc and its Affiliates    Allscripts-Misys
Healthcare Solutions, Inc. and its Affiliates   

Misys to facilitate administration of any share incentives made to the employees
of Allscripts and its Affiliates under share incentive plans offered by Misys
plc. This service includes grants, maturities, record keeping, leaver
processing, employee queries and general support to grantees and Allscripts and
its Affiliates. Allscripts and its Affiliates will provide Misys with personal
details of relevant employees to facilitate grants and notify Misys of any
changes to this information as well as employment terminations.

Misys will advise Allscripts and its Affiliates of all exercises of Misys stock
options by the employees of Allscripts and its Affiliates on a quarterly basis.

   Service Period commences with first share incentive awards to Allscripts
employees in October 2008 and runs through the full term of the Agreement.   
FTE charge to Allscripts: $45,000 for the Service Period    60 days

 

4



--------------------------------------------------------------------------------

    

Service Name

  

Provider

  

Recipient

  

Description of Service

  

Service Period
(if Service
available for
less than the
full term of the
Shared Services
Agreement)

  

Fees

  

Notice required
by Recipient to
Terminate (if
more than 45
days advance
notice from
Recipient is
needed)

2.2    Recharge for Share-Based Compensation    Misys plc and its Affiliates   
Allscripts-Misys Healthcare Solutions, Inc. and its Affiliates    See “Fees”
column.       Misys will charge Allscripts and its Affiliates an amount equal to
half of the Share-Based Payment charge recognized in the Group accounts of Misys
plc after the Effective Date, calculated under International Accounting
Standards, in respect of options and share awards granted to employees of
Allscripts-Misys Healthcare Solutions, Inc. and its Affiliates.    3.   
Facility Occupation Services                   3.1    Facility Occupation Charge
   Allscripts-Misys Healthcare Solutions, Inc. and its Affiliates    Misys plc
and its Affiliates    Allscripts will provide full service facility space for
Misys employees in the Forum location in Raleigh, North Carolina.       $7,875
per person for the Service Period.    90 days

 

5



--------------------------------------------------------------------------------

Service Managers:

 

Misys For Sections 1.1 and 1.2 Name:    Patrick O’Sullivan Title:    Americas
Controller for Banking Phone:    (212) 898-9512 Email:   
Patrick.Osullivan@misys.com For Section 1.3 Name:    Anne Tinker Title:    VP
Compensation and Benefits Phone:    919-329-1764 Email:    Anne.Tinker@misys.com
For Section 2 Name:    Steve Leimgruber Title:    Group Share Plans Manager
Phone:    +44 (0) 203 320 5513 Email:    stephen.leimgruber@misys.com For
Section 3 Name:    Anne Tinker Title:    VP Global Compensation and Benefits
Phone:    (919) 329-1764 Email:    anne.tinker@misys.com Allscripts Name:   
Lisa Baker Title:    Vice President, Division Controller Phone:    (919)
329-1979 Email:    lisa.baker@allscripts.com

 

6



--------------------------------------------------------------------------------

Shared Services Agreement Schedule   EXECUTION COPY

Management Services

Schedule C

Start Date: Effective Date

Summary of Services:

Misys plc and its Affiliates (collectively, the “Provider”) will provide the
Services outlined below (the “Management Services”) to Allscripts-Misys
Healthcare Solutions, Inc. and its Affiliates (collectively, the “Recipient”).

 

Service Name

  

Description of Service

  

Notice required by Recipient to
Terminate (if more than 45
days advance notice from
Recipient is needed)

  

Fees

Management Services   

The provision of consulting services and expertise as necessary from time to
time by the following members of the senior management team of Misys (or another
member or members of their team designated by them from time to time) in
relation to the following identified functional areas:

 

•         Chief Executive Officer (currently Mike Lawrie) – Strategy;

 

•         Chief Financial Officer (currently James Gelly, acting CFO)) –
Finance;

 

•         Executive Vice President, Global Sales & Services (currently Eileen
McPartland) – Sales & Services;

 

•         Executive Vice President, Chief Technology Officer and Chief
Information Officer (currently Cory Eaves) – Information Technology/Information
Services;

 

•         Executive Vice President, Human Resources (currently Doreen Tyburski)
– Human Resources;

 

•         Vice President, Tax & Treasury (currently Glyn Fullelove) – Tax and
Treasury;

 

•         Vice President, Procurement (currently Robert Koslosky) – Procurement;
and

 

•         Director, Global Real Estate (currently Bob Hopper) – Real Estate &
Facilities.

 

The Management Services also include access by the Recipient to certain Misys
management know-how and practices, including Misys’ management system, its sales
management system and practices, its software development management know-how,
and its procurement management know-how.

   Terminable by Recipient only at the end of the applicable Service Period.
Renewal only by mutual agreement of the Parties in writing.    $3,000,000 for
the Initial Service Period



--------------------------------------------------------------------------------

Under no circumstances may the Fees for the Services described herein exceed
$3,000,000 during the Initial Service Period. Notwithstanding anything to the
contrary in this Schedule or in the Agreement, the Recipient is under no
obligation to renew this Schedule after the Initial Service Period. This
Schedule may only be renewed after the Initial Service Period by the mutual
written agreement of both Parties and such renewal and all Fees and terms
associated therewith must be expressly approved by Recipient’s audit committee
to constitute a binding obligation on the Recipient.

Service Managers:

 

Misys    Name:    James Gelly Title:    Acting CFO Phone:    +44 20 3320 5557
Email:    james.gelly@misys.com Allscripts    Name:    Bill Davis Title:    CFO
Phone:    (312) 506-1211 Email:    Bill.Davis@allscripts.com

 

2



--------------------------------------------------------------------------------

Shared Services Agreement Schedule   EXECUTION COPY

Procurement Services

Schedule D

Start Date: Effective Date

Summary of Services:

Misys plc and its Affiliates (collectively, the “Provider”) will provide to
Allscripts-Misys Healthcare Solutions, Inc. and its Affiliates (collectively,
the “Recipient”) the Services outlined in the table below (the “Procurement
Services”). This Schedule covers the work of the Misys Procurement Department
employees other than the Vice President, Procurement (currently Robert Koslosky,
whose services are covered under Schedule C (Management Services)). The Services
outlined in the table below shall be referred to as the “Procurement Services.”

For purposes of clarification, the Provider shall have no final authority to
bind the Recipient to implement any plan, make any final purchases or enter into
any contract without the Recipient’s consent thereto.

The Provider shall use commercially reasonable efforts to obtain savings for the
Recipient through methods such as vendor consolidation, contract negotiations
and competitive bidding processes without causing a corresponding reduction in
service levels or quality. The Provider and the Recipient acknowledge that the
Misys Procurement Department has established a savings target of $6 million for
the Initial Service Period, which is subject to change and is not a binding
commitment on the part of the Provider.

 

    

Service Name

  

Description of Service

1.

   Procurement, Travel Management and BCP/DR Services    Provide expertise to
all procurement and travel management efforts related to strategy, tactical
execution, systems design & implementation, sourcing, targeted cost take out,
3rd party service improvement, risk mitigation and synergy attainment efforts
due to M&A activities. Lead the BCP/DR effort by identifying risks, planning
responses and training key stakeholders.

1.1

   General Procurement Services    Misys Procurement Department to assist and/or
project lead on all vendor engagements. From a strategy point of view, Misys
Procurement will analyze spend, identify savings opportunities, drive savings
initiatives, manage budgets, source goods and services, negotiate with 3rd
parties and implement best practices corporately. From a tactical point of view,
Procurement will establish and maintain Group policies and controls, manage the
procure to pay process, update pricing, execute all resell and internal purchase
requirements and manage suppliers to ensure service and risk mitigation.

1.2

   General Travel Services    Misys Travel to manage all aspects of travel
services including Air, Hotel, Car, Rail, Meetings Management, credit card
program, and US personal car mileage program. From a strategy point of view,
Misys Travel will analyze spend, identify savings opportunities, and drive
savings initiatives to maximize the value of each dollar spent on travel.
Operationally, Misys Travel will own and manage the travel policy, manage the
procedures to book travel, and keep employees as productive and safe as possible
while travelling.

1.3

   Business Continuity and Disaster Recovery Services    The business continuity
(“BC”) team has responsibility for managing Misys’ response in the event of an
incident (i.e., terrorist, fire, flooding, loss of life, etc.). Plans and
procedures are being developed and the BC team is responsible for creating,
maintaining, testing and updating the plans for all sites.



--------------------------------------------------------------------------------

Fees:1

 

FTE Charge to Misys from the Effective Date through December 31, 2008

   $ 392,928 per year (pro-rated)

FTE Charge to Misys starting January 1, 2009 through February 28, 2009

   $ 190,294 per year (pro-rated)

FTE Charge to Allscripts starting March 1, 2009

   $ 145,000 per year (pro-rated)

Service Managers:

 

Misys    Name:    Robert Koslosky Title:    VP of Global Procurement Phone:   
(215) 321-6990 Email:    Robert.Koslosky@misys.com Allscripts    Name:    Bill
Davis Title:    Chief Financial Officer Phone:    (312) 506-1211 Email:   
bill.davis@allscripts.com

 

1

Note that as of the Effective Date, the employees in the Misys Procurement
Department providing the Procurement Services were all on Allscripts’ payroll.
Effective January 1, 2009, Cecil Strickland, one of the Misys Procurement
Department employees providing the Procurement Services, moved from Allscripts’
to Misys’ payroll.

 

2



--------------------------------------------------------------------------------

Shared Services Agreement Schedule   EXECUTION COPY

Tax Services

Schedule E

Start Date: Effective Date

Summary of Services:

Allscripts-Misys Healthcare Solutions, Inc. and its Affiliates (collectively,
the “Provider”) will provide the Services outlined below (the “Tax Services”) to
Almonde Inc., MIBS Risk LLC, Misys plc, Misys Holdings Inc., Misys International
Banking Systems Inc., Misys IQ LLC, Misys Open Source Solutions LLC, Misys
Patriot US Holdings Inc., Misys Retail Inc., Misys US DGP, and Summit Systems
Inc. (collectively, the “Recipient”).

Employees within the tax department of Misys Healthcare Systems, LLC will be
employees of Provider as of the Effective Date (such employees collectively, the
“Allscripts US Tax Department”).

The Allscripts US Tax Department will provide the following Tax Services to
Recipient:

Tax Compliance

 

  •  

U.S. federal income tax compliance, including:

 

  •  

Preparation and submission of U.S. federal income tax returns on a timely basis;

 

  •  

Advice and recommendation with respect to quarterly U.S. federal income tax
payments;

 

  •  

Support in the event of U.S. federal income tax audits.

 

  •  

State/city tax compliance, including:

 

  •  

Preparation and submission of state and city tax returns on a timely basis;

 

  •  

Advice and recommendation with respect to state and city tax payments;

 

  •  

Support in the event of state and/or city tax audits.

 

  •  

Sales tax compliance, including:

 

  •  

Advice and recommendation with respect to product taxability, rates and other
research;

 

  •  

Support in the event of sales tax audits.

 

  •  

Franchise tax compliance, including:

 

  •  

Preparation and submission of franchise tax returns on timely basis;

 

  •  

Advice and recommendation with respect to franchise tax payments;

 

  •  

Support in the event of franchise tax audits.



--------------------------------------------------------------------------------

State and Franchise Tax Planning

 

  •  

The Allscripts US Tax Department will monitor state and franchise tax planning,
and take action and/or alert Recipient with respect to any alterations required
in structuring as such structuring relates to state and franchise tax planning;

 

  •  

Together with Recipient, the Allscripts US Tax Department may work to effectuate
any state and franchise tax planning and to ensure such planning is respected
throughout the Tax Compliance process outlined above;

 

  •  

The Allscripts US Tax Department will assist Recipient to ensure that any U.S.
federal income tax planning that is implemented by Recipient will be correctly
reported throughout the Tax Compliance process outlined above.

Interim Reporting

The Allscripts US Tax Department will prepare and report U.S. federal income and
state tax calculations from time to time as is necessary for audit purposes.

Fees:

 

FTE Charge to Misys

   $176,440 for the Service Period

Third-Party Consultant Fees

   As needed; will be billed by outside consultants directly to Recipient.
Notwithstanding the definition of Fees in the Agreement, Recipient’s consent
will only be sought for individual third-party consulting fees that exceed
$10,000.

Service Managers:

Allscripts

Name: Lisa Garrett

Title: Tax Director

Phone: (919) 329-1756

Email: lisa.garrett@allscripts.com

Misys

Name: Eric Byrne

Title: Group Tax Manager

Phone: +44 (0)20 3320 5475

Email: eric.byrne@misys.com

 

2



--------------------------------------------------------------------------------

Shared Services Agreement Schedule   EXECUTION COPY

R&D Services

Schedule F

Start Date: Effective Date

Summary of Services:

Misys plc and its Affiliates and Allscripts-Misys Healthcare Solutions, Inc. and
its Affiliates will provide to one another the Services outlined in the table
below (the “R&D Services”).

The following principles shall govern the provision of the R&D Services:

1. The Provider shall perform the R&D Services at a service level equal to or
better than the current service level for such R&D Services as provided by the
Provider to itself or its Affiliates.

2. The Recipient shall receive on a pro-rata basis the benefits of any changes
implemented within the Provider’s organization which would beneficially impact
the Recipient’s receipt of the R&D Services (including, but not limited to, cost
reductions and operating efficiencies).

3. With the exception of the Misys Connect software described in Section 1.4 of
this Schedule, and unless the Parties shall otherwise agree, the Recipient shall
exclusively own all rights in and to the Work Product created by Provider in
performing the R&D Services. “Work Product” shall be defined herein as all
Software (as defined in the Agreement) and the documentation and deliverables
under this Schedule F relating thereto (including the Intellectual Property
rights owned by Provider therein). The Parties agree that the Work Product
includes, without limitation, the deliverables requested by Recipient and
created by Provider in accordance with the Software Development Life Cycle
(SDLC) Process (as described below) in both source code and object code format.
Provider agrees that the Work Product shall be deemed “works-made-for-hire” for
Recipient under the copyright laws of the United States and all other applicable
jurisdictions. Provider hereby gives, transfers and assigns to Recipient all of
Provider’s right, title and interest in and to the Work Product (including all
Intellectual Property rights owned by Provider therein) to the extent not
already owned by Recipient, and hereby waives any so-called “moral rights” in
the Work Product, to the extent permitted by law. Provider acknowledges and
agrees that the assignment in this paragraph is perpetual, irrevocable and
worldwide. Provider hereby agrees that the rights assigned hereunder shall not
be subject to reversion (pursuant to the Indian Copyright Act of 1957) if
Recipient fails to exercise any such rights within one year. Provider agrees to
execute and deliver such additional documents and take such additional
reasonable actions as Recipient deems necessary or convenient to perfect or
evidence Recipient’s ownership of the Work Product or to enable Recipient to
record this Agreement and/or secure rights of copyright and/or letters patent in
its name, or otherwise to enforce its rights in the Work Product in any country
throughout the world or otherwise carry out the provisions of this Paragraph,
provided that preparation of such additional documents shall be at the expense
of Recipient. Provider agrees that its employees and subcontractors involved in
delivering the R&D Services shall be covered by written agreements or otherwise
be bound by obligations sufficient to protect Recipient’s rights in the Work
Product consistent with the terms of this paragraph 3.

4. Provider shall not incorporate any pre-existing Provider Intellectual
Property (including, without limitation, Software (as defined in the Agreement),
content or other rights) (collectively, the “Retained Intellectual Property”)
into any Work Product without the prior written approval of the Recipient’s CEO,
which approval may be given or withheld in the Recipient’s CEO’s sole
discretion. Should the Parties agree to incorporate Retained Intellectual
Property into the Work Product, the Parties shall negotiate in good faith the
scope of the license granted Recipient to use such Retained Intellectual
Property. In the event that the Provider unintentionally incorporates Retained
Intellectual Property into any Work Product without getting the Recipient’s
CEO’s prior written approval, any such Retained



--------------------------------------------------------------------------------

Intellectual Property shall be deemed licensed to the Recipient on a
non-exclusive, perpetual, paid-up, royalty-free, worldwide basis and as
otherwise necessary for the development, manufacture, support, distribution,
sale or use of the products, services or operations of Recipient and its
Affiliates in which it is incorporated; provided that any license granted
pursuant to this sentence does not include the right to distribute or sublicense
the relevant Retained Intellectual Property on a standalone basis independent of
Recipient’s or its Affiliates’ products and services; provided, further, that,
as promptly as possible upon delivery by the Provider of a replacement for such
Retained Intellectual Property (the “Replacement Intellectual Property”), the
Recipient shall cease use of such Retained Intellectual Property and replace it
with such Replacement Intellectual Property. Such Replacement Intellectual
Property may, at the Provider’s option, consist of Work Product and/or
Third-Person Intellectual Property (as defined below), and all such Replacement
Intellectual Property must have the same or better functionality than the
Retained Intellectual Property being replaced and be reasonably acceptable to
the Recipient.

5. Provider shall not incorporate any Software, content or other Intellectual
Property of any third Person (collectively, the “Third-Person Intellectual
Property”) into any Work Product without Recipient’s prior written approval,
which approval may be given or withheld in Recipient’s sole discretion. Provider
shall use commercially reasonable efforts to help Recipient to secure all
license rights requested by Recipient from the applicable third-Person licensor,
provided that Recipient shall bear any costs for obtaining such third-Person
rights.

6. The Parties acknowledge that as of the Effective Date, Misys is providing
Software Development Services to Allscripts pursuant to Section 1.1 of this
Schedule. All requests for Software Development Services by Allscripts to Misys
shall be handled in accordance with the Software Development Life Cycle (SDLC)
Process as detailed in Exhibit F-3 hereto. Misys shall use commercially
reasonable efforts to provide Allscripts with access to Misys development
personnel who will provide the Software Development Services in accordance with
demand forecasts that are to be provided by Allscripts to Misys on a monthly
basis.

7. Misys acknowledges that Allscripts is in the process of developing
performance metrics or matrices with respect to Allscripts’ development and
support efforts (both internal and external). Misys will reasonably cooperate
with Allscripts’ efforts to develop these metrics, including, without
limitation, by providing historical information to support development of
baseline metrics. Upon completion of these metrics, Allscripts will notify Misys
in writing of all metrics applicable to the R&D Services provided by Misys, and
the Parties agree to discuss in good faith the scope and nature of such proposed
metrics. Upon the Parties’ agreement on the metrics used to track Misys’
performance of the R&D Services, Misys will reasonably cooperate with Allscripts
in tracking Misys’ performance against such metrics, including providing
reasonable reporting thereon.

 

     Service Name    Provider    Recipient   

Description of Service

   Service Period (if
Service available
for less than the
full term of the
Shared Services
Agreement)   

Fees

   Notice required
by Recipient to
Terminate (if
more than 45
days advance
notice from
Recipient is
needed)

1.

   Product
Development
services
provided by
Misys                  

 

2



--------------------------------------------------------------------------------

     Service Name    Provider   Recipient   

Description of Service

   Service Period (if
Service available
for less than the
full term of the
Shared Services
Agreement)   

Fees

   Notice required
by Recipient to
Terminate (if
more than 45
days advance
notice from
Recipient is
needed)

1.1

   Software
Development
Services    Misys
Software
Solutions
(India)
Private
Limited   Allscripts-
Misys
Healthcare
Solutions,
Inc. and
its
Affiliates   

Misys to provide software development services from its Bangalore, India
location per requests by Allscripts pursuant to the SDLC Process. The services
shall include:

 

•         Development

 

•         Quality Assurance

 

•         Performance Testing

 

•         Sustenance Engineering Services

 

•         Tech Pubs

 

•         Business/Design Analysts

 

•         Project Management/Technical Management

 

•         Architects

 

•         Release Mgt/Conf. Mgt

 

•         Other Misc software development Services as agreed

 

For purposes of clarification, these software development services do not
include any of the services described in row 1.3 below.

     

The Fees will be calculated by a rate card, as provided on Exhibit F-1.

 

Other material costs as needed (e.g., specialized hardware specific to project
needs, specialized software licenses specific to project needs, etc.).

   60 days written
notice

1.2

   Misys
Development
Global
Leadership
Team    Misys
plc and
its
Affiliates   Allscripts-
Misys
Healthcare
Solutions,
Inc. and
its
Affiliates    Misys to provide global leadership oversight       $39,802 per
month during the Service Period   

 

3



--------------------------------------------------------------------------------

     Service Name    Provider    Recipient   

Description of Service

   Service Period (if
Service available
for less than the
full term of the
Shared Services
Agreement)   

Fees

   Notice required
by Recipient to
Terminate (if
more than 45
days advance
notice from
Recipient is
needed)

1.3

   Misys
Development
Global
Technology
Services

Misys
Development
Global
Infrastructure
Services

Misys
Development
Global
Operations
Engineering
Quality
Services

   Misys
plc and
its
Affiliates    Allscripts-
Misys
Healthcare
Solutions,
Inc. and
its
Affiliates   

Consulting Services:

 

Misys to provide Technology Governance and Standards, User Experience services
including but not limited to Human Factors Engineering, Reference Models and
Design Templates.

 

The Global Technology team shall engage on a proactive basis or on a request
basis to perform technology reviews of specific product technology, ensure
technology path set out by Solution Management, provide ongoing visibility to
Senior Management of technology progress, and identify/suggest corrective
actions for any deficiencies found. The team shall perform technology reviews on
an ad-hoc or proactive basis to ensure compliance to standards.

 

The Global Human Factors Engineering team shall provide Human Factors
Engineering services. The team shall be engaged by Allscripts product teams
hereunder to build user interfaces, interaction models, reference models and
design templates to facilitate building consistent user interfaces across all
applications.

 

Misys to provide Global Quality Services to include:

 

•        SDLC processes, tools, and any necessary operating platform

 

•        Standards for quality processes and procedures that would be
operationalized across all programs to manage, track and ensure compliance
against the global standards.

 

•        SDLC training, rollout planning and compliance tracking across all
programs.

     

$110,198 per month during the Service Period.

 

Other material costs as needed (e.g., specialized hardware specific to project
needs, specialized software licenses specific to project needs, etc.).

 

$30.00 per person per month per license required during the Service Period for
Collabnet licenses. The fee includes infrastructure and training. # of licenses
required TBD.

              

Infrastructure Services:

 

Misys to provide development Infrastructure services to include:

 

•        Development tools and platforms (including, without limitation,
Microsoft)

 

•        ALM tools/platforms (including, without limitation, Collabnet)

 

•        Project Management tools & platform (including, without limitation,
Clarity applications)

 

Collabnet Licenses for Allscripts-Misys Healthcare to participate in the Misys
Global ALM program.

 

For purposes of clarification, these services include hosting, support and
access to all of the foregoing tools and platforms for Allscripts development
and support personnel. These services shall be supported in accordance with
Schedule J of this Agreement.

        

 

4



--------------------------------------------------------------------------------

     Service Name    Provider    Recipient   

Description of Service

   Service Period (if
Service available
for less than the
full term of the
Shared Services
Agreement)   

Fees

   Notice required
by Recipient to
Terminate (if
more than 45
days advance
notice from
Recipient is
needed)

1.4

   Misys
Connect
Development    Misys
Open
Source
Solutions
LLC    Allscripts-
Misys
Healthcare
Solutions,
Inc. and
its
Affiliates    With respect to Connect Release 2.2, which is expected to be
delivered on or before May 31, 2009, Misys has committed development resources
up to and not to exceed $424,160. The Parties acknowledge that Misys will
develop Connect Release 2.2 and any mutually agreed upon future releases of
Connect in a manner consistent with the Product Lifecycle Management Process
detailed in Exhibit F-2 hereto (Connect Release 2.2 and any mutually agreed upon
future releases of Connect, collectively “Works Under Development”). The Works
Under Development will be developed pursuant to statements of work to be
mutually agreed upon and executed by Allscripts and Misys Open Source Solutions
LLC. Misys Open Source Solutions LLC shall have exclusive ownership of all the
Works Under Development. Upon delivery, the Works Under Development shall be
deemed Licensed Works pursuant to the Proprietary Software License Agreement,
dated as of October 10, 2008, between Misys Open Source Solutions LLC and Misys
Healthcare (the “Proprietary Software License Agreement”). The Parties agree
that, notwithstanding any provision of this Agreement or the Proprietary
Software License Agreement to the contrary, neither party shall be subject to a
double recovery for a single claim with respect to the Works Under Development
that arises under both this Agreement and the Proprietary Software License
Agreement and the Parties shall negotiate in good faith under which agreement
such claim will be resolved.       No fee for these Services.   

 

5



--------------------------------------------------------------------------------

     Service Name    Provider    Recipient   

Description of Service

   Service Period (if
Service available
for less than the
full term of the
Shared Services
Agreement)   

Fees

   Notice required
by Recipient to
Terminate (if
more than 45
days advance
notice from
Recipient is
needed)

2.

   Global
Resource
Utilization          6 resources residing within Allscripts to be invoiced to
Misys    Through
December 31,
2008      

2.1

   Misys
Development
Global
Technology
Services    Allscripts-
Misys
Healthcare
Solutions,
Inc. and
its
Affiliates    Misys
plc and
its
Affiliates    Allscripts to provide 5 resources for Technology Governance and
Standards, User Experience Services, including but not limited to Human Factors
Engineering support, reference models and design templates.      

Aggregate Fees in the amount of $51,865 per month during the Service Period

(*Fees include salary plus fringe). No fee for these Services after January 1,
2009 because employees have moved on to Misys International Banking payroll.

  

2.2

   Misys
Development
Global
Infrastructure
Services    Allscripts-
Misys
Healthcare
Solutions,
Inc. and
its
Affiliates    Misys
plc and
its
Affiliates    Allscripts to provide 1 resource for development Infrastructure
Services, including Development tools and platforms, ALM tools/platforms and
Project Management tools & platform.      

Aggregate Fees in the amount of $10,999 per month during the Service Period.

(*Fees include salary plus fringe). No fee for these Services after January 1,
2009 because employees have moved on to Misys International Banking payroll.

  

 

6



--------------------------------------------------------------------------------

Service Managers:

 

Misys    Name:    Mike Sainsbury Title:    Vice President of Global Operations
Engineering & Quality Phone:    (647) 299-7307 Email:   
mike.sainsbury@misys.com Schedule F Sections:    1.1, 1.3 Name:    Rick Bernard
Title:    Vice President of Global Technology Phone:    (508) 878-6433 Email:   
rick.bernard@misys.com Schedule F Sections:    1.3, 1.4, 2.1 Name:    Jane Foo
Title:    Vice President of Global Infrastructure Phone:    (914) 821-2608
Email:    jane.foo@misys.com Schedule F Sections:    1.3, 2.2 Name:    Joanne
Felix Title:    Vice President of Finance Phone:    (267) 432-6944 Email:   
joanne.felix@misys.com Schedule F Sections:    1.2 Allscripts    Name:    Faisal
Mushtaq Title:    Senior Vice President Product Development Phone:    (919)
329-1658 Email:    faisal.mushtaq@allscripts.com

 

7



--------------------------------------------------------------------------------

EXHIBIT F-1 TO SHARED SERVICES AGREEMENT

Misys Development

2009 Rate Card

Misys PLC $

 

     India     USA
(Raleigh)  

Daily Rate

   $ 155.85     $ 593.52  

Hourly Rate

   $ 19.48     $ 74.19  

Margin

     5 %     5 %                 

Hourly Rate with Margin

   $ 20.45     $ 77.90                   



--------------------------------------------------------------------------------

LOGO [g47677g47k54.jpg]

 



--------------------------------------------------------------------------------

EXHIBIT F-3 TO SHARED SERVICES AGREEMENT

LOGO [g47677g38q74.jpg]

 



--------------------------------------------------------------------------------

EXECUTION COPY

Shared Services Agreement Schedule

Facilities Management Services

Schedule G

Start Date: Effective Date

Summary of Services:

Misys plc and its Affiliates (collectively, the “Provider”) will provide to
Allscripts-Misys Healthcare Solutions, Inc. and its Affiliates (collectively,
the “Recipient”) the Services outlined in the table below (the “Facilities
Management Services”).

 

    

Service Name

  

Description of Service

1.

   Real Estate and Facilities Services    Provide expertise to all real estate
actions specifically related to acquisition and disposition lease negotiations,
facility design and construction management. Assist in resolving facilities
issues arising from lease disputes and introduce best in class facilities
processes.

1.1

   General Real Estate    Misys Director of Global Real Estate to assist in all
lease related negotiations and agreements, assist with facility design and
provide access to international vendor relationships and discounts and bring
industry best practices to Allscripts.

1.2

   General Facilities Management    Misys Director of Global Real Estate to
provide guidance as to best practices of multinational companies in the areas of
facilities and assist in development of appropriate delivery of services to
various offices based upon specific needs. Work with facilities management to
ensure lease concessions and design criteria are considerate of long term cost
management.

Fees:

 

FTE Charge to Allscripts    Covered in Schedule C (Management Services)

Service Managers:

 

Misys    Name:    Bob Hopper Title:    Director of Global Real Estate Phone:   
(914) 821-2625 Email:    Robert.Hopper@misys.com Allscripts    Name:    Bill
Davis Title:    Chief Financial Officer Phone:    (312) 506-1211 Email:   
bill.davis@allscripts.com



--------------------------------------------------------------------------------

Shared Services Agreement Schedule    EXECUTION COPY

SaaS Services

Schedule H

Start Date: Effective Date (unless otherwise indicated below)

Summary of Services:

Misys plc’s SaaS Group (the “Provider”) will provide to Allscripts-Misys
Healthcare Solutions, Inc. and its Affiliates (collectively, the “Recipient”)
the Services outlined in the table below (the “Software as a Service Services”
or the “SaaS Services”).

 

    

Service Name

  

Description of Service

  

Service Period (if Service available for
less than the full term of the Shared
Services Agreement)

1.    Misys SaaS Operations and Consulting    Provision of SaaS Business and
Operational Consulting and Operations management services (Currently some of
these services are delivered in the individual product verticals. The intention
is to offer a general service across Misys.)    1.1    Payerpath, Myway and
Healthmatics    Misys SaaS to provide above services from day 1 for Payerpath,
Myway and Healthmatics through existing staff in these products who will become
part of the Misys SaaS organization, and to align with the Data Center
Consolidation initiative    1.2    Remaining Allscripts SaaS offerings    Misys
SaaS to provide above services from around day 120 for remaining products using
primarily staff already performing some of this work, or equivalent FTEs   
Commencing on the date that is 120 days following the Effective Date

Fees:

 

No fee as such. The plan intends to use existing staff complements in Misys
Healthcare and Allscripts, but with activities directed by a Global SaaS
organization for the direct benefit of Allscripts.   

As per existing budgets for selected staff – 100% of Salary costs for named
Payerpath, Myway and Healthmatics team members shared across LOBs.

 

These costs are not incremental, but reflect current expenditures within Misys
Healthcare and Allscripts for the above mentioned staff. As new Allscripts
products join the coverage, their SaaS ops costs will also be recast in the same
way.

 

Assumes originally budgeted other costs (tools, recruitment, etc.) for provision
of SaaS Operations remain as intended but pro-rated.

 

59



--------------------------------------------------------------------------------

Additional Fees    Possible allocation of some cross-business unit costs
especially around security and compliance planning. These may not be necessary
but if they are, they are not expected to be significant. Any expenditure not
currently envisaged but that arises in the course of doing business will be
highlighted and can be judged whether necessary by both sides.

Service Managers:

 

Misys    Name:    Donal McGranaghan Title:    VP Misys SaaS Group Phone:   
(914) 821-2501 Email:    Donal.McGranaghan@misys.com Allscripts    Name:   
Steve Slaton Title:    Director / SaaS Operations Phone:    (919) 329-1760
Email:    steve.slaton@allscripts.com

 

2



--------------------------------------------------------------------------------

Shared Services Agreement Schedule    EXECUTION COPY

Manila Support Services

Schedule I

Start Date: Effective Date

Summary of Services:

Misys International Banking Systems, Inc. (the “Provider”) will provide the
Services to Allscripts-Misys Healthcare Solutions, Inc. and its Affiliates
(collectively, the “Recipient”) outlined in the table below (the “Manila Support
Services”).

1. With respect to (a) all Healthcare Level 1, Healthcare Level 2 and Healthcare
Consulting personnel providing the call center services and (b) all personnel
managing the Healthcare Level 1, Healthcare Level 2 and Healthcare Consulting
personnel providing the call center services (the personnel mentioned in clauses
(a) and (b) of this sentence are referred to herein as “Healthcare Call Center
Personnel”), Provider shall provide advice and feedback, but Recipient shall
have sole discretion with respect to setting salaries, bonuses, raises and all
other costs to be paid by Provider under Rows 1.6 and 2.6 below.

2. The Parties agree to follow Section 2.10 of the Agreement with respect to any
removal or replacement by Provider of Healthcare Call Center Personnel requested
by Recipient.

3. The services described in Rows 1.1, 1.2, 2.1 and 2.2 below shall be provided
and supported in accordance with the service level requirements specified in
Schedule J to the Agreement.

4. With respect to the services described in Rows 1.3 and 2.3, Provider shall
use commercially reasonable efforts to (a) recruit personnel as expeditiously as
possible and (b) deliver to Recipient multiple reasonably qualified candidates
for every open position. Nothing in the Agreement or this Schedule shall
restrict Recipient’s ability to recruit personnel through alternative channels.

5. With respect to the Customer Loyalty Program identified under “Additional
Fees” below, this program represents surveys performed by a third party
(Satmetrix) on behalf of Misys and Allscripts every six months. The survey
reflects feedback from a significant portion of Misys’ and Allscripts’ customer
bases in order to gain a better understanding of the satisfaction and loyalty of
each entity’s customer base in areas including product implementation and
support. The survey is also intended to aid the Parties in assessing the
underlying reasons for specific scores. Satmetrix facilitates the survey process
and helps analyze the results. Misys employee Aaron Morrison is currently the
Misys employee who oversees the process. The estimated fees for this program
identified below ($140,000) reflect the estimated expenses for one third of the
Satmetrix contract and one third of Aaron Morrison’s compensation; Recipient
will be billed for the actual expenses for these two items.

 

    

Service Name

  

Description of Service

  

Service Period (if Service
available for less than the
full term of the Shared
Services Agreement)

  

Fees

1.    Manila Support Desk Services         



--------------------------------------------------------------------------------

    

Service Name

  

Description of Service

  

Service Period (if Service
available for less than the
full term of the Shared
Services Agreement)

  

Fees

1.1    Telephone System and Long Distance    Specific costs related to the
Healthcare operations (Cisco phone system, call costs, telephone lines,
equipment dedicated to the Healthcare business (separately identifiable
infrastructure and telecommunications costs for Healthcare)).       Charge per
person will be calculated using average actual costs and will be subject to
adjustment on a monthly basis to reflect those actual costs. Current actuals are
$936 per head per year. 1.2    Information Systems Support   

•         Specific costs related to the Healthcare operations (desktops,
servers, network infrastructure, SFDC licenses, etc.). General costs – not
specifically allocated for IT Costs.

 

•         General IT time & support (desktop management by IT dept. installation
of printers, local backups, etc.).

 

•         Access to Misys Service Desk.

 

•         Project support (e.g., Implementation of Cisco phone system).

   2-month lead time for PC and phone acquisition and setup.    “General” IT
support – to be charged at $330 per FTE for the Service Period 1.3    HR /
Recruiting Support   

•         Local HR support

 

•         Recruiting

 

•         General office employee related expenses (office team building,
employee satisfaction, etc.; example – catering for employee town hall)

   3-month lead time for recruitment   

To be charged at $350 per FTE for the Service Period.

 

Specific recruiting fees for targeted positions (example: Management positions)
paid externally to be charged as incurred.

1.4    Services Provided by Facilities    General facility charges (janitorial,
coffee, etc.)       To be charged at $27 per FTE for the Service Period 1.5   
Finance Support   

General accounting and finance specific support.

Payroll.

Local compliance/taxes etc.

      To be charged at rate of $185 per FTE for the Service Period. 1.6   
Remuneration Costs    Specific costs related to salary, overtime, benefits,
payroll taxes and bonuses       Charge per person will be calculated using
average actual costs and will be subject to adjustment on a monthly basis to
reflect those actual costs. Current actuals are $12,361 per head per year.

 

2



--------------------------------------------------------------------------------

    

Service Name

  

Description of Service

  

Service Period (if
Service available for
less than the full term
of the Shared Services
Agreement)

  

Fees

1.7    Misys PLC margin    Margin on general overhead for Manila operation      
To be charged at $445 per FTE for the Service Period 2.    Manila Consulting
Services    Consultants/Consulting Services such as Enterprise Support in the
form of front-line help desk services provided remotely by Misys Manila on
behalf of Allscripts       2.1    Telephone System and Long Distance    Specific
costs related to the Healthcare operations (Cisco phone system, call costs,
telephone lines, equipment dedicated to the Healthcare business (separately
identifiable infrastructure and telecommunications costs for Healthcare)).      
Charge per person will be calculated using average actual costs and will be
subject to adjustment on a monthly basis to reflect those actual costs. 2.2   
Information Systems Support   

•         Specific costs related to the Healthcare operations (desktops,
servers, network infrastructure, SFDC licenses, etc.). General costs – not
specifically allocated for IT Costs.

 

•         General IT time & support (desktop management by IT dept. installation
of printers, local backups, etc.).

 

•         Access to Misys Service Desk.

 

•         Project support (e.g., Implementation of Cisco phone system).

   2-month lead time for PC and phone acquisition and setup.    “General” IT
support – to be charged at $330 per FTE for the Service Period 2.3    HR /
Recruiting Support   

•         Local HR support

 

•         Recruiting

 

•         General office employee related expenses (office teambuilding,
employee satisfaction, etc.; example – catering for employee town hall)

   3-month lead time for recruitment   

To be charged at $350 per FTE for the Service Period.

 

Specific recruiting fees for targeted positions (example: Management positions)
paid externally to be charged as incurred.

2.4    Services Provided by Facilities    General facility charges (janitorial,
coffee, etc.)       To be charged at $27 per FTE for the Service Period 2.5   
Finance Support   

General accounting and finance specific support.

 

Payroll.

 

Local compliance/taxes etc.

      To be charged at rate of $185 per FTE for the Service Period. 2.6   
Remuneration Costs    Specific costs related to salary, overtime, benefits,
payroll taxes and bonuses       Charge per person will be calculated using
average actual costs and will be subject to adjustment on a monthly basis to
reflect those actual costs.

 

3



--------------------------------------------------------------------------------

    

Service Name

  

Description of Service

  

Service Period (if
Service available for
less than the full term
of the Shared Services
Agreement)

  

Fees

2.7    Misys PLC margin    Margin on general overhead for Manila operation      
To be charged at $445 per FTE for the Service Period 3.    Office Space         
3.1    Office Space    Specific costs related to the build out of the existing
Manila facility are recharged on an actual basis. Relates to build out on the
second floor of One Philamlife Tower. Would be revisited if facility moves to
new location upon expiration of current lease.    Dependent on availability.
3-month lead time required if new space is needed.   

Charge per person will be $4,306 per head per year, based on the existing space
currently under lease in One Philamlife Tower; provided that two people using
the same space on different shifts will constitute a single headcount..

 

Fees for any additional space above and beyond what is under lease as of March
1, 2009 which is specifically requested by Allscripts will be subject to
additional negotiation by the Parties.

Additional Fees: To be billed at actual cost to Allscripts

 

Transition Cost – Travel to or from Raleigh (secondment in preparation for
cutover of services), including travel expenses and use of Misys apartment  
Estimated to be four trips during the Service Period at an approximate total
cost of $30,000 Training   Estimated to be four classes during the Service
Period at a cost of $5,000 per class Customer Loyalty Program (NPS) –
Satmetrix/share of Aaron Morrison   Estimated to be $140,000 for the Service
Period

 

4



--------------------------------------------------------------------------------

Service Managers:

 

Misys

  

Name:

   Elsie Bonnett (Senior contact)

Title:

   Global VP, Misys plc

Phone:

   +44 203 3320 5210

Email:

   elsie.bonnett@misys.com

Name:

   Kaye Capinpin

Title:

   Head of Global Contact Centre, Misys Manila

Phone:

   +632 867 9326

Email:

   raquel.capinpin@misys.com

Allscripts

For Manila Support Desk Services:

Name:

   Ben Clark (Senior contact)

Title:

   Senior VP Customer Support

Phone:

   (919) 329-1468

Email:

   ben.clark@allscripts.com

Name:

   Angelo Guiao

Title:

   Operations Head

Phone:

   +632 867 9363

Email:

   angelo.guiao@allscripts.com

For Manila Consulting Services:

Name:

   Amy Amick

Title:

   Sr. Vice President, Enterprise Services

Phone:

   (919) 329-1724

Email:

   amy.amick@allscripts.com

 

5



--------------------------------------------------------------------------------

Shared Services Agreement Schedule   EXECUTION COPY

Information Systems Services

Schedule J

Start Date: Effective Date

Summary of Services:

Misys plc and its Affiliates and Allscripts-Misys Healthcare Solutions, Inc. and
its Affiliates will provide to one another the Services outlined in the table
below (the “Information Systems Services”).

1. All Information Systems Services to be provided by Misys plc and its
Affiliates to Allscripts-Misys Healthcare Solutions, Inc. and its Affiliates
shall be provided in accordance with the Information Systems (IS) Service Level
Agreement mutually agreed upon by the Parties as set forth herein. The Parties
have agreed to use the Service Level Agreement attached as Exhibit J-1 hereto
(which reflects Misys’ Service Level Agreement for delivery of information
systems services to its own internal resources) (the “Service Level Agreement”).
Within sixty (60) days following March 1, 2009, the Parties shall mutually agree
upon appropriate modifications to the Service Level Agreement based upon the
on-going baselining activities being performed by Misys as specified therein.

2. The requirements of Section 2.2 of the Agreement shall not apply to the
Information System Services until June 1, 2009.

3. Misys may provide suggestions for improving Allscripts’ information system
infrastructure and resources to support delivery of improved service levels. If
Allscripts elects to apply one or more such suggestions, Allscripts shall be
responsible for all related third-party and capital expenditures.

4. On a monthly basis, the Service Managers shall meet to review each Party’s
performance against the Service Level Agreement and to discuss possible
enhancements, refinements or modifications to the Service Level Agreement based
upon then-current operations.

5. As part of the Services, Misys shall endeavor to enable Allscripts to
leverage existing network infrastructure to minimize international phone call
expenses particularly with respect to the Manila call center.

6. For purposes of clarification, Provider shall have no final authority to bind
Recipient to make any final purchases or enter into any contract with respect to
capital expenditures and third-party services without Recipient’s consent
thereto. Notwithstanding anything in this Agreement, Provider shall not be held
liable under this Agreement for any failure to meet the service level
articulated in Section 2.2 of the Agreement or any of the service levels
included in the Service Level Agreement resulting from Recipient’s failure to
follow Provider’s recommendations with respect to capital expenditures or
third-party services, provided that absent an acute hardware failure that might
require expedited hardware replacement, Provider shall give Recipient at least
sixty (60) days’ prior notice of the need for the applicable expenditures (in
excess of $50,000 in the aggregate) and describe how failure to make the
expenditures would specifically affect the service levels.

 

    

Service Name

  

Provider

  

Recipient

  

Description of Service

  

Fees

1.    Senior Mgmt IS Services             $83,333 per month during the Initial
Service Period



--------------------------------------------------------------------------------

    

Service Name

  

Provider

  

Recipient

  

Description of Service

  

Fees

1.1    Overall IS Management    Misys plc and its Affiliates    Allscripts-Misys
Healthcare Solutions, Inc. and its Affiliates    Overall responsibility for
managing the fulfillment of the company’s technology requirements within IS. The
focus will be on working with each business unit and functional area to
understand their short and long term strategic goals and providing a technology
roadmap that will facilitate these. They will coordinate with Global IS to
determine cost, timing, etc. of projects and utilize these to help the company
prioritize initiatives. They will also be responsible for monitoring service
levels provided to the company and to work with IS to raise any issues meeting
the service levels and to continue to improve them. These services will include
management of disaster recovery planning for the technology.    1.2   
Infrastructure Services    Misys plc and its Affiliates    Allscripts-Misys
Healthcare Solutions, Inc. and its Affiliates    Provide management and planning
for supporting infrastructure including data center services, networking (data
and voice), phone systems, messaging, desktop services and purchasing
management.    1.3    Application Services    Misys plc and its Affiliates   
Allscripts-Misys Healthcare Solutions, Inc. and its Affiliates    Provide
overall management and planning for the development efforts related to all
internal applications such as Salesforce, Support Force, Solomon, Clarity, Web
sites, MSG Applications, etc. Special projects related to implementing (or
upgrading) these types of applications shall be subject to the Parties agreeing
upon a Statement of Work covering such services and any related capital
expenditures; the Statement of Work shall be consistent with the form attached
to this Agreement as Exhibit J-2. Basic ongoing application support is included
within the Fees specified herein.    1.4    Security Services    Misys plc and
its Affiliates    Allscripts-Misys Healthcare Solutions, Inc. and its Affiliates
   Lead information risk and information security initiatives. Work to protect
the confidentiality, integrity and availability of information, and to maintain
the administrative and technical safeguards to provide that protection. The role
includes management of all aspects of security related projects while
demonstrating large-scale company wide project expertise.    2.    Offshore
Technical Support             $25,000 per month during the Initial Service
Period 2.1    DBA    Misys plc and its Affiliates    Allscripts-Misys Healthcare
Solutions, Inc. and its Affiliates    Database administrative services    2.2   
Reporting Services    Misys plc and its Affiliates    Allscripts-Misys
Healthcare Solutions, Inc. and its Affiliates    Report development for Clarity
and Cognos (product development, Professional Services, Finance, etc.)   

 

2



--------------------------------------------------------------------------------

    

Service Name

  

Provider

  

Recipient

  

Description of Service

  

Fees

2.3    Web Development    Misys plc and its Affiliates    Allscripts-Misys
Healthcare Solutions, Inc. and its Affiliates    Intranet and Extranet
development resources and support    2.4    Cognos Support    Misys plc and its
Affiliates    Allscripts-Misys Healthcare Solutions, Inc. and its Affiliates   
Support for financial reporting, cube development (PS, PD, etc.) planning
models, etc.    3.    Shared Resource Utilization          Multiple resources
residing within Misys plc will provide resources for various functions in
exchange for the receipt of services under section 4    $0 3.1    Cognos
Implementation    Misys plc and its Affiliates    Allscripts-Misys Healthcare
Solutions, Inc. and its Affiliates    Requirements definition, Project
Management, design, ETL, etc.    3.2    Service Desk Support    Misys plc and
its Affiliates    Allscripts-Misys Healthcare Solutions, Inc. and its Affiliates
   Queue management, level 1 support, after hours support    3.3    Integrations
   Misys plc and its Affiliates    Allscripts-Misys Healthcare Solutions, Inc.
and its Affiliates    Support for various integration requirements    3.4   
Messaging Support & Management    Misys plc and its Affiliates   
Allscripts-Misys Healthcare Solutions, Inc. and its Affiliates    Overall
support and project management for messaging related initiatives and systems   

 

3



--------------------------------------------------------------------------------

    

Service Name

  

Provider

  

Recipient

  

Description of Service

  

Fees

3.5    Purchasing Management    Misys plc and its Affiliates    Allscripts-Misys
Healthcare Solutions, Inc. and its Affiliates    Support for the processing of
IS related acquisitions    4.    Shared Resource Utilization          Multiple
resources residing within Allscripts-Misys Healthcare Solutions, Inc. will
provide resources for various functions in exchange for the receipt of services
under section 3    $0 4.1    Web Development    Allscripts-Misys Healthcare
Solutions, Inc. and its Affiliates    Misys plc and its Affiliates    Program &
project management and development support for both intranet and extranet
systems    4.2    Clarity Support    Allscripts-Misys Healthcare Solutions, Inc.
and its Affiliates    Misys plc and its Affiliates    Program & project
management and development support for global Product Development, PS, IT use of
Clarity in both the US and UK systems    4.3    SFDC Support    Allscripts-Misys
Healthcare Solutions, Inc. and its Affiliates    Misys plc and its Affiliates   
Program & project management and development support for Sales, Marketing and
Support systems    4.4    Networking Management    Allscripts-Misys Healthcare
Solutions, Inc. and its Affiliates    Misys plc and its Affiliates    Provide
management and planning for supporting the networking infrastructure (data and
voice), phone systems   

Fees to Allscripts:

 

Charge to Allscripts for the Misys IT Leadership team oversight and global
processes*    $1,300,000**

 

* To the extent that any third-party vendor expenses incurred on the Recipient’s
behalf are unable to be billed directly to the Recipient, the Party that has the
contractual relationship with the vendor for the specific expenses at issue
shall (i) be responsible for paying the vendor, including all amounts owed by
both Misys and Allscripts to such vendor and (ii) invoice the other Party for
any portion of the vendor’s invoice incurred on behalf of such other Party (any
such invoice to the other Party to be paid pursuant to the terms of Section 3.2
of the Agreement). Notwithstanding the foregoing, the Parties have agreed that
Allscripts will not be subject to any additional or separate charge for (a) SFDC
license fees covering the period from the Effective Date through January 2009 or
(b) CA fees for Clarity Support covering the period from the Effective Date up
to October 28, 2008.

 

4



--------------------------------------------------------------------------------

** These Fees shall be applied on a pro-rata basis over the Initial Service
Period; provided, however, that the Fees shall be reduced by thirty thousand
dollars ($30,000) for each month from February 1, 2009 through May 31, 2009
under the assumption that by June 1, 2009, Misys will provide service levels in
accordance with Section 2.2 of the Agreement.

Fees to Misys:

 

MiSAP fees (covering the period from the Effective Date through November 2008)

   $ 33,955

Service Managers:

 

Misys

   Name:    Ellen M. Clarke Title:    VP Application Services Phone:   
646.409.3256 Email:    ellen.clarke@misys.com Allscripts    Name:    Lee Shapiro
Title:    President and Chief Operating Officer Phone:    312.506.1207 Email:   
lee.shapiro@allscripts.com

 

5



--------------------------------------------------------------------------------

EXECUTION COPY

EXHIBIT J-1 TO SHARED SERVICES AGREEMENT

LOGO [g47677g65x80.jpg]

Information Systems (IS)

Service Level Agreement



--------------------------------------------------------------------------------

Service Management    LOGO [g47677g14g66.jpg]

 

FOREWORD

The objective of Service Management is to enable information technology, service
delivery excellence—cost effectiveness, reliability, stability, consistency –
for our Users.

Service Management manages the processes and tools to achieve service goals
established within IS. It is about bringing people, the processes, tools and
data we use together, and making sure we maximise the benefit we obtain from all
four, in order to provide a seamless global service to our users.

The following integrated processes comprise the portfolio of Service Management:

 

  •  

Incident Management

 

  •  

Problem Management

 

  •  

Change Management

 

  •  

Service Level Management

EXECUTIVE SUMMARY

This document describes the services to be provided by the Information Systems
(IS) team to AllscriptsMisys.

Baseline

All AllscriptsMisys offices will receive core Information System(IS)
Infrastructure and Application Services support firstly from the Global Service
Desk and secondly from the Regional or Global Service Support Teams. The
services listed and specified below are considered (“Mandatory Services”). Misys
IS shall be responsible for these services.

An important pre-requisite for front-end desktop support is the implementation
of the Windows XP based standard desktop and standard laptop workstations in all
offices. Where the standard build and hardware is not yet implemented, Mandatory
Services will be provided as stated in this document, the implementation of the
Windows XP based standard desktop will be handled on an ad-hoc basis.

As of today, not all of the services outlined in this document exist in every
location.

Nevertheless, the target scenario will be for all offices to receive the same
Mandatory Services.

 

1



--------------------------------------------------------------------------------

Service Management    LOGO [g47677g14g66.jpg]

 

Table of Contents

 

FOREWORD

   1

EXECUTIVE SUMMARY

   1

1

   OBJECTIVE    3

2

   OVERALL INFORMATION    4

2.1

   BUSINESS SIGNATORIES    4

3

   CRITERIA FOR SERVICE LEVEL MANAGEMENT    5

4

   SERVICE DESCRIPTION    8

5

   SYSTEM AVAILABILITY    12

6

   SUPPORT SERVICES    13

7

   PRIORITY DEFINITIONS    14

7.1

   RESOLUTION TIMES    16

7.2

   SERVICE TARGETS    16

7.3

   PRIORITY MATRIX    17

7.4

   ESCALATION TRIGGER    18

8

   REPORTING    21

8.1

   METRICS REPORTING    21

8.2

   USER RESPONSIBILITIES    21

8.3

   SERVICE DESK RESPONSIBILITIES    21

9

   DEFINITIONS    23

 

2



--------------------------------------------------------------------------------

Service Management    LOGO [g47677g14g66.jpg]

 

1 Objective

The goal of Service Level Management is to maintain and gradually improve
business aligned IT service quality, through a constant cycle of agreeing,
monitoring, reporting and reviewing IT service achievements and through
instigating actions to eradicate unacceptable levels of service.

In this agreement there are several areas that require initial base line data
gathering with regards to the existing infrastructure and performance prior to
full commitment to meeting the enclosed service levels. These areas are
specifically outlined within the document, including a target time frame to
review the base line data and agree on final service levels.

SLA is a written agreement between IS and the business, defining the key service
targets and responsibilities of both parties.

The Service Level Agreement includes:

 

  •  

A description of the service and the deliverables

 

  •  

The agreed service hours

 

  •  

Response times and Resolution times.

 

  •  

Service Availability

 

  •  

Critical business periods and responsibilities

 

  •  

Customer and Service Desk responsibilities

This agreement does not refer to work being done on specific projects such as
upgrading the WAN infrastructure, implementing new financial systems, etc. These
initiatives will be undertaken based on agreement between the two parties
related to the specific elements of a project and any costs related thereto
(besides Misys’ internal IS labor costs, which are already covered under
Schedule J to the Shared Services Agreement between Misys and Allscripts), such
agreement to be reflected in a Statement of Work consistent with the form
attached to the Shared Services Agreement as Exhibit J-2.

 

3



--------------------------------------------------------------------------------

Service Management    LOGO [g47677g14g66.jpg]

 

2 Overall Information

 

    

Comments

Purpose   

The purpose of this Service Level Agreement (SLA) is to formalise an arrangement
between Misys Information Systems (IS) and AllscriptsMisys Business Units to
deliver specific support services, at specific levels of support.

 

This SLA will evolve over time, with additional knowledge of the business
requirements, as well as the introduction of new applications and infrastructure
services into the support portfolio provided to the Business.

 

There are several areas that require initial base line data gathering with
regards to the existing infrastructure and performance prior to full commitment
to meeting the enclosed service levels. These areas are specifically outlined
within Section 4: Service Description, including a target time frame to review
the base line data and agree on final service levels

Reference number    SLA 01-1 Owner(s)    IS Service Management User definition
(Business)    The users considered in this SLA document include all
AllscriptsMisys employees SLA Validity period    October 2008 – June 2009 SLA
Review Procedure    This document will be reviewed by IS senior management and
the Business (AllscriptsMisys).

 

2.1 Business Signatories

 

Name

  

Position

  

Business Group

  

Signature

Glen Tullman

   CEO    AllscriptsMisys   

Lee Shapiro

   COO    AllscriptsMisys   

Cory Eaves

   EVP    Information Systems   

Ellen Clarke

   VP    Application Services   

Ben Crick

   VP    Infrastructure Services   

 

4



--------------------------------------------------------------------------------

Service Management    LOGO [g47677g14g66.jpg]

 

3 Criteria for Service Level Management

 

Services

  

Description

  

Specifications

Incident

Management

Process

  

This is the process for the recording, diagnosis, tracking, and closure of
Service Desk Incidents. This includes the flow of information, call Priority
definitions and call resolution responsibilities. This covers from initial
contact by the user to incident closure.

 

This process shall include a process for notifying AllscriptsMisys of outages,
as well as a process for analysis of Priority 1 issues and resolutions thereof.

   See Priority Definitions for details.

Service Desk

Coverage

Hours

   The time Service Desk will be available to accept incidents.   

5 x 24 hours

Monday to Friday

(Incl. Sunday for Dubai).

The parties shall discuss implementing an off-hours emergency service desk
process.

Call Logging

   This is the process to capture requests, symptoms, priority, contacts and
relevant information.   

 

5



--------------------------------------------------------------------------------

Service Management    LOGO [g47677g14g66.jpg]

 

Service Teams    Service teams provide the next level of support when the
Service Desk cannot resolve the incident   

The following groups make up the Service Teams:

 

•         Service Desk: Provides incident logging and 1st line resolution
support.

 

•         Desktop Services: provides support for desk-side related issues
(On-site or Remotely).

 

•         Applications Services

 

•         Data Center Services

 

•         Data and Voice

 

•         Messaging

Response time

(Local Business Hours)

   The response time is the length of time for the technical team to respond and
acknowledge the user’s request. The response to the user can be in the form of
an system response or a telephone call. For purposes of clarification, the
metric for response time will be the time between when a call is received and
when a technician picks up the call.    See response times for details.

Resolution Target

(Local Business Hours)

   The target time that it will take to resolve each incident depending on
priority.    See response times for details. Incidents Status    The Service
Desk will provide regular updates on progress in resolving incidents to the
user.    See response times for the timing of status incidents.

 

6



--------------------------------------------------------------------------------

Service Management    LOGO [g47677g14g66.jpg]

 

Escalation Procedures    The escalation process is a management notification
procedure that is invoked when an incident persists after the Incident
Resolution Target timeframe is exceeded.    See escalation matrix for details.

 

7



--------------------------------------------------------------------------------

Service Management    LOGO [g47677g14g66.jpg]

 

4 Service Description

These are the general descriptions of the services to be provided. In Appendix A
there is a listing of specific equipment and applications that are supported.

 

Service Item

  

Service Description

Service Desk   

A service providing a Global Service Desk function located in Bangalore, India
will manage all Incidents and Service Requests. Use of the service desk will be
phased in throughout November and December as the new staff are trained on
processes and procedures. Service will be fully functioning no later than
January 1.

 

The Service Desk will make every effort to resolve incidents at the time of the
service call. This will be the initial method for resolving issues before
assigning a priority level. Service Desk analyst will log and assign priorities
for all requests not resolved at the time of the call, based on specific
definitions. Requests will be handled according to the priority assigned to them

 

Calls to the Global Service Desk can be logged via the self service portal on
http://service.desk.misys.com (no external link), by Email
service.desk@misys.com and by telephone on +91 804 040 3333

 

The back-up location to the Global Service desk is Manila.

Desktop Support Service   

The Desktop Support Team provides desk side software and hardware support to
AllscriptsMisys users. Services covered are:

 

Standard Desktop

Operating Systems, 2000, XP, 2000/2003 Server

Microsoft Office (all versions and sub-apps to 2003 – Word/Excel/Power
Point/Photo Editor, Access, Outlook)

Service Packs and patches

Visio Viewer

Exchange

IIS and Internet Explorer

SQL Server and client (No DBA function)

RDP – remote desktop

WinFax Pro

McAfee Antivirus

Winzip

 

8



--------------------------------------------------------------------------------

Service Management    LOGO [g47677g14g66.jpg]

 

  

Other applications

Adobe Acrobat reader and Publisher

IBM iSeries Client Access

Citrix Metaframe 1.8 and XP

RAdmin

Juniper Networking

BT/Infonet dial express

Blackberry Enterprise/client

VMWare

VNC Remote

HP Printer drivers

Uniprint

Centennial Auditing s/ware

Norton Ghost

Lotus Smart Suite File Viewer

Macromedia Flash

Paint Shop pro

Partition Magic

PC Duo 9.1

Veritas Backup Exec

Verisign Voice-conferencing

Webex

Vodafone 3G client

Symantec Antivirus

Trend Micro

 

Hardware:

All desktop pc’s, laptops, IP phones, printers and scanners provided by
AllscriptsMisys

 

Blackberry:

1st line support of hardware and system synchronisation.

Data Center Service   

The data center management services apply to the infrastructure and development
servers.

The server service teams will analyse every kind of change to the network and
productive systems, they would also carry out:

 

•         Server maintenance and Support

 

•         Server Backup/Recovery Management

 

•         Server performance Management

 

•         Server Setup

 

•         Server Hardware installation

 

•         UNIX & i-Series Support

 

There will be a base line analysis of the existing data center infrastructure
required prior to full commitment to meeting SLA’s. We will review the
infrastructure, existing monitoring tools, processes and procedures, and
services provided by external vendors for all data centers. We will make our
best effort to complete this within the next 120 days or sooner and review
findings, recommendations and final SLA commitments at that time,

 

9



--------------------------------------------------------------------------------

Service Management    LOGO [g47677g14g66.jpg]

 

Messaging Service   

The Messaging service team provides a secure environment that allows
authentication against application systems and provides a tool for effective
business communications

•         Administration of Email Servers

 

•         Active Directory

 

•         Administration of Blackberry Servers

 

•         SPAM/Virus control

 

Microsoft Outlook is the standard application for processing all mail
communication.

There will be a base line analysis of the existing messaging infrastructure
required prior to full commitment to meeting SLA’s. We will make our best effort
to complete this within the next 90 days or sooner and review findings,
recommendations (including recommendations as required for changes to the
existing environment) and final SLA commitments at that time.

Network Support Service   

Data and Voice provides support and maintenance of

 

•         Connection to the local PABX using either analogue or digital
interface

 

•         Traffic analysis and management of Voice Circuits

 

•         Global access dialling scheme or direct connections

 

•         Management and advice of direct connections

 

•         Advise AllscriptsMisys IS Management on PABX and selection of
architecture

 

•         Internet access support to AllscriptsMisys locations

 

•         Remote access support to AllscriptsMisys locations on MPLS network

 

•         Local Area Network – This is a local service

 

•         Wide Area Network – This is a global service

 

•         Cisco Agent and Supervisor Desktop

 

•         Cisco CRS historical reports

 

•         SSL VPN connection to relevant domains

 

There will be a base line analysis of the existing networking infrastructure
required prior to full commitment to meeting SLA’s. We will review the
infrastructure, existing monitoring tools, processes and procedures, services
provided by external vendors. We will make our best effort to complete this
within 90 days and review findings, recommendations and final SLA commitments at
that time. The services include network design, setup and performance management
in the data center(s) and across the network.

 

We will facilitate access to domains within AllscriptsMisys as appropriate based
on receipt of the necessary business approvals

 

10



--------------------------------------------------------------------------------

Service Management    LOGO [g47677g14g66.jpg]

 

Application Services   

The Application services team provides support for all key systems facilitating
the company processes including (not all inclusive list):

 

•         Cognos

 

•         Sales Force / Support Force

 

•         Clarity

 

•         Internal Web

 

•         HK (GL)

 

•         External Web

 

•         Application integrations

 

•         Solomon

 

•         Custom Applications (Internal, Fasttrack, etc.)

 

•         MSG Operating applications

Hardware/Software Purchase   

•         To be defined in the AllscriptsMisys Global Procurement process.

 

•         IS purchasing team to be setup in Bangalore will be responsible for
providing administrative work involved with IS equipment purchases.

 

11



--------------------------------------------------------------------------------

Service Management    LOGO [g47677g14g66.jpg]

 

5 System Availability

 

Requirements

  

Description

  

Specifications

System Required Hours of Operation    The hours that the systems needs to be
operational. This includes online availability for End Users.   

7 x 24 x 365 Hours

(Exceptions: Scheduled Outages**)

System Availability Locations    Offices that the systems support; Locations of
system servers    All AllscriptsMisys Locations System Servers Availability   
The hours that system servers will be available for.   

(Scheduled outages if required will not be measured against system server
availability percentage)

Target availability is 99.5%.

Network Availability    This refers to the availability of the connectivity from
servers to the user workstation.   

(Scheduled outages if required will not be measured against Network availability
percentage)

Target availability is 99.5%

Email systems    This is the availability of connection to the AllscriptsMisys
email system   

(Scheduled outages if required will not be measured against Email availability
percentage)

Target availability is 99.5%

Internet systems    This is the availability of connection to the
AllscriptsMisys internet system   

(Scheduled outages if required will not be measured against Internet
availability percentage)

Target availability is 99.5%

Remote Access systems (RAS)    This is the availability of remote access
connection to the AllscriptsMisys environment   

(Scheduled outages if required will not be measured against RAS availability
percentage)

Target availability is 99.5%

Telecoms systems    This is the availability of telecommunications services to
the AllscriptsMisys environment   

(Scheduled outages if required will not be measured against Telecoms
availability percentage)

Target availability is 99.5%

 

12



--------------------------------------------------------------------------------

Service Management    LOGO [g47677g14g66.jpg]

 

Application Services Systems    This is the availability of Application services
(Clarity, Cognos) to the AllscriptsMisys environment   

(Scheduled outages if required will not be measured against Application
availability percentage)

Target availability is 99.5%

Wide Area Network (WAN)    This is the availability of WAN services to the
AllscriptsMisys environment   

(Scheduled outages if required will not be measured against WAN availability
percentage)

Target availability is 99.5%

 

** The parties shall agree upon a notice process and timeline to advise
AllscriptsMisys of scheduled outages.

 

6 Support Services

 

Services

  

Description

  

Specifications

SLA Reporting    Reporting of key metrics to provide server availability and
incident tracking.    Reporting will be provided monthly. SLA Document
Management    SLA Change Control Tracking.    Please follow the change control
process.

 

13



--------------------------------------------------------------------------------

Service Management    LOGO [g47677g14g66.jpg]

 

7 Priority Definitions

 

    

Description

Service Desk   

Provide a single point of contact for rapid restoration of services, and fulfil
requests for IS services.

 

•         Receive and record all inquires and incidents from users

 

•         Provide an initial assessment of incidents and attempt to resolve on
the first call

 

•         Should a call back be required, coordinate communications

 

•         Keep the user informed of progress relating to incidents and service
requests

 

•         Escalate unresolved incidents to higher levels of IS support as
required

 

Service Expectation Level   

There are three levels of support provided under this agreement. These levels,
which are integrated into the IS support process, are defined as follows:

 

1st Line: Incident Management —This is first line support provided by the global
service desk when it receives a call request from a user. If this level of
support cannot resolve the incident, the request is passed to the 2nd line
support, these are infrastructure/application support specialists.

 

2nd Line: Incident Management —This is support provided by the infrastructure
and application support teams or subject matter experts (SMEs). This support
level is to provide a resolution or workaround for the user. Where a workaround
is in place the incident is closed and passed onto the next line of support or
Problem Management (To be defined in PM Procedure).

 

3rd Line — This level of support performs root cause analysis to resolve the
problem. This level of support can also be provided by 3rd party support team
wherever there is a dependency on the supplier.

 

14



--------------------------------------------------------------------------------

Service Management    LOGO [g47677g14g66.jpg]

 

Service Desk Target Response Priorities:

All incidents will be classified into the following Priority levels:

 

•        Priority 1

 

•        Priority 2

 

•        Priority 3

 

•        Priority 4

 

•        Priority 5

 

Note 1: Priority 1 Incidents will be continuously worked on until resolved. A
user contact must be assigned and be readily available to assess alternative
solutions and finalise incident resolution verification.

 

Note 2: Priority 2 Incidents will be worked on during regular local business
hours by the relevant support groups.

 

Note 3: Purchasing of IS related equipments is currently excluded from this
document.

 

Note 4: Service Requests will be supported on a Best Endeavour basis.

  

 

Priority 1: Critical

 

The ability to conduct business or service by AllscriptsMisys has stopped. The
ability to make strategic business decisions is impaired.

 

Examples:

 

•        Exchange server down, global network down.

 

•        Virus affecting a group

 

Priority 2: High

 

Service is seriously degraded but can continue its operation via a workaround or
incremental resource for a short period of time before business stops.

 

Examples:

 

•        Extremely slow system performance, a piece of application functionality
is down.

 

•        Virus affecting a user

 

Priority 3: Medium

 

Service is lost by a single user or small number of users, affecting significant
business functionality. Incidents or problems where a workaround exists.

 

Examples:

 

•        Requesting a new user logon id

 

•        Setting up a new printer

 

Priority 4: Low

 

Incidents where users can operate some of the system activities normally, but a
definite problem is identified.

 

Priority 5: Very Low

 

Any incident from users or site groups requesting for information or requires
some clarification.

 

15



--------------------------------------------------------------------------------

Service Management    LOGO [g47677g14g66.jpg]

 

7.1 Resolution Times

 

Priority

  

Response Time

  

SLA Resolution

  

SLA Target Time

Priority 1

   30 mins    7.5 hours   

Within 8

Hrs** ¥

Priority 2

   1 hour    7 hours   

Within 1 working day ¥

(Local business hrs 08:00 – 18:00)

Priority 3

   4 hours    44 hours   

Within 2 working days ¥

(Local business hrs 08:00 – 18:00)

Priority 4

   1 working day    4 working days   

Within 5 working days ¥

(Local business hrs 08:00 – 18:00)

Priority 5

   2 working days    8 working days   

Within 10 working days ¥

(Local business hrs 08:00 – 18:00)

 

**

LTR – Lead Time for Replacement by a 3rd party vendor, if any. (LTR is informed
to customer based on vendor commitments towards delivery of spares required for
replacement to complete the incident)

 

¥ Resolution times for Application Services will be handled on best endeavours.
These situations may require research and testing time, so specific delivery
timeframes can not be indicated here.

 

7.2 Service Targets

 

Priority Levels

   % number of incidents resolved within target time

Priority 1

   85

Priority 2

   80

Priority 3

   70

Priority 4

   65

Priority 5

   60

 

16



--------------------------------------------------------------------------------

Service Management    LOGO [g47677g14g66.jpg]

 

7.3 Priority Matrix

 

Urgency x Impact = Priority

   URGENCY    Critical    High    Medium    Low    Very Low          (Default)
         Business or    Priority    Priority    Priority    Priority    Priority
   VIP User    1    1    2    3    4

IMPACT

   Department or Group    Priority    Priority    Priority    Priority   
Priority       1    2    3    4    5    Individual User    Priority    Priority
   Priority    Priority    Priority    (Default)    2    2    3    4    5

Each Priority is related to a certain resolution time

 

Priority 1: Significant loss to service, must be recovered immediately
(continuous work until resolution)

   LOGO [g47677ar_1.jpg]

Priority 2: Limited damage, should be recovered immediately

   LOGO [g47677ar_2.jpg]

Priority 3: Significant damage, does not need to be recovered immediately

   LOGO [g47677ar_3.jpg]

Priority 4: Limited damage, does not need to be recovered immediately

   LOGO [g47677ar_4.jpg]

Priority 5: Very limited damage, does not need to be recovered immediately

   LOGO [g47677ar_5.jpg]

 

17



--------------------------------------------------------------------------------

Service Management    LOGO [g47677g14g66.jpg]

 

Classification:

  •  

Impact

 

  •  

Reflects business criticality of the incident

 

  •  

Reflects extent to which an incident leads to degradation of SLA, such as number
of users that suffer

 

  •  

Urgency

 

  •  

Reflects required speed of solving an incident

 

  •  

Priority

 

  •  

Reflects order in which to solve the incidents

7.4 Escalation Trigger

The escalation trigger indicates at which time, the procedure of processing an
incident will be intensified, increased, or changed in order to recover the
service.

 

  •  

after exceeding the response time

 

  •  

one hour before the expiration of the resolution time

 

  •  

when exceeding the resolution time

 

  •  

after the third transfer

This process is managed by the service desk which ensures communication between
all parties is regular and up-to date.

Escalation measures

Once an escalation has been initiated, incident resolution is intensified,
increased, or changed in order to recover the service. This results in the
raising of three general possible measures:

 

  •  

Organisational measurements, such as calling in the next level of support or the
vendor;

 

  •  

Information update, such as to the higher hierarchical level;

 

  •  

Increased assignment of resources: staff, material

 

Priority 1

  

Hour(s)

  

Contact

  

Process

   2    Technician    Once the GSD analyst has made an initial investigation
into the history of the incident and established that it is a business critical
issue, the service desk analyst uses the regional call out processes to contact
the appropriate technician.

 

18



--------------------------------------------------------------------------------

Service Management    LOGO [g47677g14g66.jpg]

 

   4    Technician (where applicable)    If the service level is being exceeded
or GSD unable to make contact with the technician, escalate to the Service Desk
Manager.    6   

Local IS Manager /

Functional Heads

   The Service Desk Manager escalates to the IS Manager / Functional Heads for
information if resolution is exceeding service levels.    7    Regional IS
Director    Service desk updates regional IS director/s who in turn will update
VP IS/AS.    8    VP IS / AS    Manage relationship with Business Executives

 

19



--------------------------------------------------------------------------------

Service Management    LOGO [g47677g14g66.jpg]

 

LOGO [g4767720.jpg]

 

20



--------------------------------------------------------------------------------

Service Management    LOGO [g47677g14g66.jpg]

 

8 Reporting

The service desk’s Incident logging tool will be used by all Service technicians
(where approval and technical access has been granted) to record and track all
incidents / problem reports, requests, or other types of incidents received by
the service desk. This provides the ability to deliver reporting metrics with
regard to this SLA.

 

8.1 Metrics Reporting

Regular reporting will be provided to the Business and IS Management on
available metrics as related to target performance. These reports are expected
to be produced by the Global Service Desk using its reporting tool, which will
detail service performance against SLA targets and Key Performance Indicators.

 

8.2 User Responsibilities

The Users have the following general responsibilities under this agreement:

 

  •  

Users do not contact IS support resources directly to report an Incident. All
Incidents calls must be logged through Service Desk Plus, Email or Telephone.

 

  •  

Customers are required to update IS well in advance, if there are changes in the
business needs that are supported by the IS services.

 

  •  

Service Level Agreement to be reviewed once a year unless there is a critical
business need to do so mid-term.

 

  •  

Users will conduct business in a courteous and professional manner with IS

 

  •  

Users will provide all information required to open a support request.

 

  •  

Once a request has been submitted, Users will make themselves available to work
with the support resource assigned to the support request.

 

  •  

Users will provide all of the necessary and requested documentation,
information, to IS prior to the start of support of a new application or system.

 

8.3 Service Desk Responsibilities

The Service Desk has the following general responsibilities under this
agreement:

 

  •  

The Service Desk will conduct business in a courteous and professional manner
with the users.

 

  •  

The Service Desk will log all information from the user required to establish
contact, document the nature of the Incident and the user’s hardware/network
environment (as applicable).

 

  •  

The Service Desk will attempt to resolve Incidents over the phone or remotely on
first call.

 

21



--------------------------------------------------------------------------------

Service Management    LOGO [g47677g14g66.jpg]

 

  •  

The Service Desk will escalate requests to the next level of internal support
within IS when requests are exceeding established resolution targets.

 

  •  

The Service Desk will obtain the user’s approval before ticket closure.

 

  •  

The Service Desk will be the interface on behalf of the client to the support
functions within IS as appropriate.

 

  •  

The Service Desk will continue to utilise Service Desk Plus for updating,
tracking, and closing trouble tickets as assigned.

 

22



--------------------------------------------------------------------------------

Service Management    LOGO [g47677g14g66.jpg]

 

9 Definitions

Service Level Agreement (SLA): Agreement between IS and the customer(s),
detailing key service targets and responsibilities of both parties.

Operational Level Agreement (OLA): Agreement between IS and other internal
support groups on which the service depends.

Service Catalogue (SC): List of all IS services provided which can come into
scope for SLA’s. Also lists users of the service and their maintainers.

Service Improvement Program (SIP): Management can instigate a SIP to identify
and implement whatever actions are necessary to overcome any difficulties and
restore service quality.

VIP Support: Support given to Senior AllscriptsMisys Executives and their
assistants (VP and above) as agreed by IS CIO’s. The list will be reviewed on a
regular basis by the service desk team.

Follow the Sun Support: The “follow the sun” support model uses Information
Systems (IS) global capabilities to strategically deliver around the clock
support to the AllscriptsMisys business, the model shows where there is a
support group available globally.

The times detail the window in which each region will endeavour to support the
customer before the escalation process is initiated.

If the support group is unable to resolve the incident, the request must be
updated and the Global service desk will initiate the escalation process by
contacting the relevant technician as identified in the operational manual for
the support group.

 

23



--------------------------------------------------------------------------------

Service Management    LOGO [g47677g14g66.jpg]

 

Appendix A

Supported Hardware & Software Listing

 

Desk Top   

Desktop Standard Hardware

   Dell Optiplex models

Laptop Standard Hardware

   Dell Latiude models, D630

Tablet Standard Hardware

   Fujitsu Lifebook T4220

Standard Desktop/Laptop Software

  

MS Office, Dameware, Adobe reader, MS

Office Communicator, GFI Faxmaker,

Windows XP, Vista

Security

  

Virus Protection

  

Trend Micro Office Scan, Symantec End

Point Protection

Spyware

  

Trend Micro Office Scan, MS Defender,

Symantec Endpoint

Password Policies

  

60 days, 8 characters, caps, lower case,

number or special character

Servers   

Servers Standards

   Dell and virtualization technology.

Operating systems

  

Windows XP, 2000, 2003, 2008,

vmware, AIX, Red Hat Linux, HP Tru64

   Snort, ISA Nessus, Fortinet, Symantec Security

Network Management

  

Zenoss, opmanager, openmanage,

cacti, opsview, rancid, ipplan,

OpsManager, Solar Winds

Virus Protection

   Trend, Symantec EndPoint Protection

Fax Servers

   GFI Faxmaker v12, RightFax, ZetaFax

Diagnostic Tools

  

netmon, nmap, perfmon, Microsoft

support tools, resource kit, syslog, snort,

Dell openmanage, zenoss, opmanager,

FortiManager, FortiAnalyzer

Communication Servers

  

OWA, LCS, Unity Messaging,

Sharepoint

Database Servers

  

sql 2000, sql 2005, x86 and x64,

clustered, Informix

Asset inventory management

   SMS, Belarc

Software distribution

   SMS, WSUS

Network Addressing (DNS)

  

Windows 2003, AD Integrated and

Primary zones. External DNS: host own

external services

Backup

  

Netbackup. LTO B2, SDLT. Iron

Mountain, Backup Exec,

SecureTec/Recall

 

24



--------------------------------------------------------------------------------

Service Management    LOGO [g47677g14g66.jpg]

 

Messaging   

Email Systems

   Exchange 2003

Phone/PDA Support

   Blackberrys / Mobile 5 devices

Messaging Gateways

   Websense (Blackspider), SMTP

Spam Filters

  

Websense (Blackspider) &

Barracuda, IronPort

Data & Voice Network   

Telephone Systems

  

Overall Standards

  

Cisco Call Manager / IPSec for

remote users, Nortel VOIP, Nortel

Symposium, Call Pilot

Raleigh

   Cisco Call Manager

Cary

  

Nortel CS1000S, Call Pilot,

Symposium

Chicago

  

Nortel CS10000B Branch office

VOIP system

Other

   Cisco Call Manager

800 lines

   Sprint

Voice Mail

  

Cisco / Unity, Nortel Call Pilot &

Rolm Voice mail

Video Conferencing

   Polycom

AVR/ACD

   Nortel Symposium

Conference Call Vendor

   Intercall, CISCO Meeting Place

Carrier Services

  

US

  

Sprint (MPLS), AT&T, Verizon,

Qwest, Time Warner, Sprint, Level 3

Other

   Verizon (Europe/Int)

WAN

  

Managed MPLS, IIPSec VPN over

Internet for Data

LAN Architecture

  

Cisco Core/Dist/Access model with

collapsed backbone. 3700 / 4500 /

4000 /6000. Ethernet 10/100,

CISCO switches

Mobile Phones

  

Sprint. Pooling structure.

Authorized model list. Smart

phones can be Blackberry or Mobile

6. Corporate liable.

Remote Access

   Windows RAS

Applications

 

Business Process Area

  

Misys

  

AllscriptsMisys

Sales      

Client/Account Maintenance

   Internal    FastTrack/ContractTracker

Campaign Management

   Salesforce.com    Salesforce.com

Lead Management

   Salesforce.com    Salesforce.com

 

25



--------------------------------------------------------------------------------

Service Management    LOGO [g47677g14g66.jpg]

 

Business Process Area

  

Misys

  

AllscriptsMisys

Sales Force Automation

   Salesforce.com    Salesforce.com

Commissions

   SalesMechanix, Xactly (future)    ContractTracker, Manual (TouchWorks)

eCommerce

   Firepond    eRxNow, WebShop, HealthMatics Product Development      

Time Tracking

   Clarity    Solomon

Project Planning

   Clarity    MS Project

Reporting

   Clarity    Marketing & Communications      

Website

   Custom    Custom

Intranet

   Sharepoint    Custom Professional Services      

Pro Services Billing

   Clarity, HK    FastTrack, Solomon

Quote Generation

   SalesMechanix, Firepond   

Quick Quotes, Regulator,

Implementation Calculator

Product and Pricing List

   Internal    Item Master, Regulator

Engagement tracking

   Clarity, ICView   

FastTrack, Project Server,

Calendar (in-house)

Order Processing (Contracts/Fulfillment)

   Firepond, HK   

Regulator, Quick Quotes,

Contract Tracker

SOW

      QQ Support      

Call Tracking

   Internal, Supportforce.com (future)   

FastTrack (MSA), RTI

(TouchWorks)

Customer Portal

   Internal, Supportforce.com (future)   

FastTrack (MSA), RTI

(TouchWorks)

Software Key Generation

   Internal    FastTrack/ContractTracker Finance      

General Ledger

   HK    Solomon

Purchasing

   HK    Solomon

Expense Reports

   HK, Concur    Solomon

Accounts Payable

   HK    Solomon

Invoicing/Billing - License

   HK, Mainstreet, Internal    Solomon, ContractTracker

Accounts Receivable

   HK    Solomon

Collections

   HK    Solomon, FastTrack, Accounting Utilities

Fixed Assets

   FAS90    Sage FAS, AssetTracker (in-house)

Planning/Budget/Forecast

   HK, Comshare    Solomon

Consolidation/Statutory

   HK, Comshare    Solomon

Treasury

   HK, Plato    Solomon

Automated Maintenance Billing

   Internal   

Contract Tracker, Acct Util via

Wachovia ACH

 

26



--------------------------------------------------------------------------------

Service Management    LOGO [g47677g14g66.jpg]

 

Business Process Area

  

Misys

  

AllscriptsMisys

Tax

   HK, Vertex    Solomon, CCH

Business Intelligence

   Cognos/OLAP Data Cubes   

Reporting Services, MIS

Reports/Dashboard

Payroll

   ePayroll (HRIS)    ADP Human Resources (HR)      

Personnel Admin

   Ultipro    ADP

Compensation Management

   Merit, Ultipro    ADP

Performance Management

   Merit, Ultipro, MTM    ADP

Learning Management

   Training Access DB, MTM   

New Learning Management

System in Development

Employee PTO

      VB6, Intranet Application

Employee Stock Tracking

   Equity Edge    Equity Edge Helpdesk & Internal IS      

Ticketing System

   ServiceDesk    FastTrack, RTI

Event Generation

   ServiceDesk    SilverBack, HM Assure

KnowledgeBase

   Internal, Supportforce.com (future)    FastTrack, Intranet

Agreement Tracking

   CSR    Agreements

Intranet / Collaboration

   SharePoint    Home Grown ASP/HTML

Software Maintenance Tracking

   Internal    Contract Tracker

Voicemail Notification & Escalation

      VM Route

 

27



--------------------------------------------------------------------------------

EXECUTION COPY

EXHIBIT J-2 TO SHARED SERVICES AGREEMENT

FORM OF STATEMENT OF WORK FOR INFORMATION SYSTEMS SERVICES

This Statement of Work, effective as of                             , 20    
(this “Statement of Work”), is executed pursuant to the Shared Services
Agreement, effective as of October 10, 2008 (the “Agreement”), by and between
Misys plc, a public limited company incorporated under the laws of England
(“Misys”) and Allscripts-Misys Healthcare Solutions, Inc., a Delaware
corporation (“Allscripts”), and shall be deemed to be a part thereof and
incorporated therein. Capitalized terms used herein without definition are used
as defined in the Agreement. The Services to be provided under this Statement of
Work are Information Systems Services pursuant to Schedule J of the Agreement.
The Provider of these Services shall be                          and the
Recipient of these Services shall be                             .

 

1. Description of Services: [Describe the Services to be performed in as much
detail as possible. Identify where the work will be performed and any key
personnel that must be assigned to the project. Separate the Services into
phases if applicable.]

 

  a. Out-of Scope Work and Assumptions: [Describe any specific components of the
Services specifically agreed to be excluded from the scope of the Provider’s
responsibility.]

 

  b. Project Staffing Plan: [If the Fees for the Services are charged on a time
and materials basis, describe the projected/agreed upon staffing plan.]

 

  c. Provider’s Responsibilities and Tasks: [Describe the specific tasks and
responsibilities of the Provider.]

 

  d. Recipient’s Responsibilities and Tasks: [Describe the specific tasks and
responsibilities of the Recipient.]

 

  e. Service Performance and Delivery Methodology: [Describe the project
execution methodology, if applicable.]

 

2. Description of Deliverables: [Be specific and only list those tangible
deliverables that will be provided to the Recipient. All other pertinent
information should be described in the Description of Services section above.]

 

3. Intellectual Property Rights: [Identify which entity owns the deliverables
and what rights, if any, the other entity has in the deliverables.]

 

4. Third-Person Components: [Describe all third-Person items and materials to be
included, provided or utilized and the party responsible for procuring and
paying for such materials.]

 

5. Equipment: [Describe all equipment and materials to be included, provided or
utilized and the party responsible for procuring and paying for such materials.]

 

6. Project Term, Schedule and Milestones: [Include dates for start and
completion of each phase of the Services, and for delivery of each of the
deliverables.]

 

7. Review and Testing: [Describe the review and testing process and indicate the
timeframe for the review and testing period.]



--------------------------------------------------------------------------------

8. Compensation: [Indicate the fees and compensation payable and whether the
Fees for the project are being charged on a time and materials basis or a
fixed-fee basis.]

 

9. In the event of any conflict between the provisions of the Agreement
(including, for the avoidance of doubt, the Schedules and Exhibits attached
thereto) and this Statement of Work, the provisions of the Agreement shall
control, unless this Statement of Work expressly provides otherwise.

IN WITNESS WHEREOF, the Parties have executed this Statement of Work by their
undersigned, duly authorized officers on the date first above written.

 

MISYS PLC    

ALLSCRIPTS-MISYS HEALTHCARE

SOLUTIONS, INC.

By:

       

By:

   

Name: 

       

Name: 

   

Title:

       

Title:

   

 

2